As filed with the U.S. Securities and Exchange Commission on May 27, 2010 File No. 033-123467 File No. 811-21732 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No.6 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No.8 (Check appropriate box or boxes.) MGI FUNDS (Exact Name of Registrant as Specified in Charter) 99 High Street, Boston, MA02110 (Address of Principal Executive Office)(Zip Code) Registrant’s Telephone Number, including Area Code (617) 747-9500 Scott M. Zoltowski, Esquire Mercer Global Investments, Inc. 99 High Street Boston MA02110 (Name and Address of Agent for Service) Please send copies of all communications to: Bruce G. Leto, Esquire Mark A. Sheehan, Esquire Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, PA 19103 (215) 564-8027 It is proposed that this filing will become effective (check appropriate box): []immediately upon filing pursuant to paragraph (b) []on [Date] pursuant to paragraph (b) []60 days after filing pursuant to paragraph (a)(1) [X]on July 28, 2010 pursuant to paragraph (a)(1) []75 days after filing pursuant to paragraph (a)(2) []on [Date] pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: []This post-effective amendment designates a new effective date for a previously filed post-effective amendment. MGI FUNDS™ MGI US Large Cap Growth Equity Fund MGI US Large Cap Value Equity Fund MGI US Small/Mid Cap Growth Equity Fund MGI US Small/Mid Cap Value Equity Fund MGI Non-US Core Equity Fund MGI Core Opportunistic Fixed Income Fund MGI US Short Maturity Fixed Income Fund Prospectus July 31, 2010 This prospectus offers Class S shares in the seven series (each a “Fund,” and together, the “Funds”) of the MGI Funds (the “Trust”).This prospectus explains what you should know about each Fund and the Class S shares of the Funds before you invest.Please read it carefully. Mercer Global Investments, Inc. (the “Advisor”) manages the Funds. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved these securities or passed upon the adequacy or accuracy of this prospectus.Any representation to the contrary is a criminal offense. Not FDIC Insured.May lose value.No bank guarantee. Contents Page Summary of the Funds 1 MGI US Large Cap Growth Equity Fund 1 MGI US Large Cap Value Equity Fund 6 MGI US Small/Mid Cap Growth Equity Fund 11 MGI US Small/Mid Cap Value Equity Fund 16 MGI Non-US Core Equity Fund 21 MGI Core Opportunistic Fixed Income Fund 27 MGI US Short Maturity Fixed Income Fund 33 Important Additional Information 38 Details about the Funds 39 The Manager of Managers Structure 39 Investment Objectives and Principal Investment Strategies 39 Domestic Equity Funds: 39 MGI US Large Cap Growth Equity Fund 39 MGI US Large Cap Value Equity Fund 44 MGI US Small/Mid Cap Growth Equity Fund 48 MGI US Small/Mid Cap Value Equity Fund 51 Foreign Equity Fund: 55 MGI Non-US Core Equity Fund 55 Fixed Income Funds: 60 MGI Core Opportunistic Fixed Income Fund 60 MGI US Short Maturity Fixed Income Fund 63 Additional Risks of the Funds 64 i Cash and Short-Term Investments 67 Additional Information 68 Selective Disclosure of Portfolio Holdings 68 Who Manages the Funds 68 Investment Advisor and the Subadvisors 68 Administrative Services 71 Pricing of Fund Shares 71 Purchasing and Selling Fund Shares 72 Class S Shares 72 Marketing and Shareholder Services (12b-1) Plan 73 Purchasing Class S Shares 73 Customer Identification 74 Selling Class S Shares 74 Selling Class S Shares through Your Financial Advisor 74 Selling Class S Shares Directly to the Funds 74 Additional Requirements 74 Payments by the Funds 75 Redemptions by the Funds 75 Exchanging Class S Shares 75 Frequent Trading of Fund Shares 76 Fund Distributions and Taxes 77 Financial Highlights 80 ii Summary of the Funds MGI US Large Cap Growth Equity Fund Investment Objective The investment objective of the Fund is to provide long-term total return, which includes capital appreciation and income. Fees and Expenses These tables summarize the fees and expenses that you may pay if you invest in the Class S Shares of the Fund. Shareholder Fees (fees paid directly from your investment)1 Redemption Fee on shares owned less than 30 days (as a % of total redemption proceeds)2 2.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees3 Distribution and/or Service (12b-1) Fees Other Expenses4 Acquired Fund Fees and Expenses Total Annual Fund Operating Expenses Management Fee Waiver/Expense Reimbursements Net Expenses5 0.55% 0.25% []% []% []% []% []% 1 Securities dealers, financial intermediaries, or other financial institutions, including an affiliate of the Advisor, may charge a fee to process a redemption of shares. 2 A 2.00% redemption fee payable to the Fund may apply to any shares that are redeemed within 30 days of purchase.Please see “Frequent Trading of Fund Shares” for further information. 3 The Fund’s Investment Management Agreement includes a breakpoint where the Fund’s investment management fee is reduced by 2 basis points to the extent the Fund’s assets exceed $750 million. 4 The “Other Expenses” item includes custodial, legal, audit, transfer agent, and sub-transfer agent payments, and Trustees’ fees and expenses. It also includes an internal administrative fee of 0.15% paid by the Class S shares of the Fund to the Advisor. 5 The Trust, with respect to the Fund, and the Advisor have entered into a written contractual fee waiver and expense reimbursement agreement (the “expense reimbursement agreement”) pursuant to which the Advisor has agreed to waive a portion of its fees and/or to reimburse expenses to the extent that the Fund’s expenses (not including brokerage fees and expenses, interest, and extraordinary expenses) otherwise would exceed the “Net Expenses” shown in the table above for the Class S shares of the Fund.Pursuant to the expense reimbursement agreement, the Advisor is entitled to be reimbursed for any fees the Advisor waives and Fund expenses that the Advisor reimburses for a period of three years following such fee waivers and expense reimbursements, to the extent that such reimbursement of the Advisor by the Fund will not cause the Fund to exceed any applicable expense limitation that is in place for the Fund.The expense reimbursement agreement will remain in effect through March 31, 2011, and will continue in effect from year to year thereafter unless terminated by the Trust or the Advisor. 1 Example The example below is intended to help you compare the costs of investing in the Class Y Shares of the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Class S shares of the Fund for the time periods shown, that your investment has a 5% return each year, that all dividends and capital gain distributions are reinvested and that the Fund’s operating expenses remain the same as shown above. Although your actual costs may be higher or lower, based on these assumptions, your cumulative estimated expenses would be: 1 year 3 years 5 years 10 years $[] $[] $[] $[] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was []% of the average value of its portfolio. Principal Investment Strategies The Fund invests principally in equity securities issued by large capitalization U.S. companies.For purposes of this investment policy, the Fund considers “large capitalization U.S. companies” to be U.S. companies, at the time of investment, whose market capitalizations exceed the market capitalization of the smallest company included in the Russell 1000® Growth Index, as measured at the end of the preceding month (as of June 30, 2010, $[] billion). (If the Fund changes this investment policy, the Fund will notify shareholders at least 60 days in advance of the change.) Generally, the Fund invests in companies that have higher earnings and/or revenue growth histories or expectations relative to the Russell 1000® Index. Principal Risk Factors The principal risks that could adversely affect the value of the Fund’s shares and the total return on your investment include: Growth Stock Risk.Companies with strong growth potential (both domestic and foreign) tend to have higher than average price-to-earnings ratios, meaning that these stocks are more expensive than average relative to the companies’ earnings.The market prices of equity securities of growth companies are often quite volatile, since the prices may be particularly sensitive to economic, market, or company developments and may present a greater degree of risk of loss. Management Techniques Risk. The investment strategies, techniques, and risk analyses employed by the subadvisors, while designed to enhance potential returns, may not produce the desired results.The subadvisors may be incorrect in their assessments of the values of securities or their assessments of market trends, which can result in losses to the Fund. 2 Market Risk.The risk that movements in financial markets will adversely affect the prices of the Fund’s investments, regardless of how well the companies in which the Fund invests perform.The market as a whole may not favor the types of investments the Fund makes.Also, the risk that the price(s) of one or more of the securities or other instruments in the Fund’s portfolio will fall, or will fail to rise.Many factors can adversely affect a security’s performance, including both general financial market conditions and factors related to a specific company, industry, country, or geographic region. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.You may lose money by investing in the Fund.The Fund is not intended to serve as a complete investment program. Performance of the Fund The following bar chart and table give some indication of the risks of investing in the Fund by showing changes in the performance of the Fund’s Class Y-3 shares from year to year and comparing the Fund’s average annual returns over time with a broad measure of market performance. Class S shares of the Fund had not commenced operations as of the date of this prospectus.The returns of the Class S shares would have been substantially similar to the returns of Class Y-3 shares; however, because the Class S shares are subject to a 12b-1 fee and an internal administrative fee, while the Class Y-3 shares are not, the returns of the Class S shares would have been lower than those shown for Class Y-3 shares. The information shown assumes reinvestment of dividends and distributions.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. The Fund’s calendar year-to-date return as of June 30, 2010 was []%. The Fund’s highest return for a quarter during the periods shown above was 14.43%, for the quarter ended September 30, 2009. 3 The Fund’s lowest return for a quarter during the periods shown above was -23.66%, for the quarter ended December 31, 2008. Average Annual Total Returns For the Periods Ended December 31, 2009 1 Year Since Inception(1) MGI US Large Cap Growth Equity Fund – Class Y-3 Shares Return Before Taxes 39.54% 0.56% Return After Taxes on Distributions(2)(3) 39.44% 0.30% Return After Taxes on Distributions and Sale of Fund Shares(2)(4) 25.82% 0.43% Russell 1000® Growth Index(5) 37.21% 1.32% The inception date of the Fund is August 15, 2005. After-tax returns are calculated using the historical highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s situation and may differ from those shown.In addition, the after-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that Fund shares are still held at the end of the period. “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if Fund shares were sold at the end of the specified period. The Russell 1000® Growth Index measures the performance of those Russell 1000® companies with higher price-to-book ratios and higher forecasted growth values.The index is unmanaged and cannot be invested in directly.The index does not reflect any deduction for fees, expenses, or taxes. Fund Management Investment Advisor: Mercer Global Investments, Inc. Subadvisors and Portfolio Managers: Atlanta Capital Management Company, LLC (“Atlanta Capital”) · William R. Hackney, III, CFA, Managing Partner and member of the investment policy and management committees, joined Atlanta Capital in 1995. · Richard B. England, CFA, Managing Director – Growth Equities and a member of the investment policy and management committees, joined Atlanta Capital in 2004. · Paul J. Marshall, CFA, Vice President and a member of the growth equities portfolio management team, joined Atlanta Capitalin 2000. Neuberger Berman Management LLC (“Neuberger Berman”) · Daniel Rosenblatt, Managing Director and Portfolio Manager on the Large Cap Disciplined Growth team, joined Neuberger Berman in 1990. 4 · John J. Barker, Managing Director and Portfolio Manager on the Large Cap Disciplined Growth team, joined Neuberger Berman in 1994. · Daniel J. Fletcher, Managing Director and Portfolio Manager on the Large Cap Disciplined Growth team, joined Neuberger Berman in 2004. · Lawrence K. Fisher, Managing Director and Portfolio Manager on the Large Cap Disciplined Growth team, joined Neuberger Berman in 1998. Sands Capital Management, LLC (“Sands Capital”) · Frank M. Sands, Jr., CFA, Chief Executive Officer and Chief Investment Officer, joined Sands Capital in 2000. Winslow Capital Management, Inc. (“Winslow”) · Clark J. Winslow, Chief Executive Officer and Chief Investment Officer, founded Winslow in 1992. Justin H. Kelly, CFA, Senior Managing Director, joined Winslow in 1999. · R. Bart Wear, CFA, Senior Managing Director, joined Winslow in 1997. Tax Information The Fund's distributions are generally taxable as ordinary income, capital gains, or some combination of both, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an Individual Retirement Account, in which case you may be subject to federal income tax upon withdrawal from the tax-deferred account. For important information about purchase and sale of Fund shares and financial intermediary compensation, please turn to “Important Additional Information” on page [] of this prospectus. 5 MGI US Large Cap Value Equity Fund Investment Objective The investment objective of the Fund is to provide long-term total return, which includes capital appreciation and income. Fees and Expenses These tables summarize the fees and expenses that you may pay if you invest in the Class S Shares of the Fund. Shareholder Fees (fees paid directly from your investment)1 Redemption Fee on shares owned less than 30 days (as a % of total redemption proceeds)2 2.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees3 Distribution and/or Service (12b-1) Fees Other Expenses4 Acquired Fund Fees and Expenses Total Annual Fund Operating Expenses Management Fee Waiver/Expense Reimbursements Net Expenses5 0.53% 0.25% []% []% []% []% []% 1 Securities dealers, financial intermediaries, or other financial institutions, including an affiliate of the Advisor, may charge a fee to process a redemption of shares. 2 A 2.00% redemption fee payable to the Fund may apply to any shares that are redeemed within 30 days of purchase.Please see “Frequent Trading of Fund Shares” for further information. 3 The Fund’s Investment Management Agreement includes a breakpoint where the Fund’s investment management fee is reduced by 2 basis points to the extent the Fund’s assets exceed $750 million. 4 The “Other Expenses” item includes custodial, legal, audit, transfer agent, and sub-transfer agent payments, and Trustees’ fees and expenses. It also includes an internal administrative fee of 0.15% paid by the Class S shares of the Fund to the Advisor. 5 The Trust, with respect to the Fund, and the Advisor have entered into a written contractual fee waiver and expense reimbursement agreement (the “expense reimbursement agreement”) pursuant to which the Advisor has agreed to waive a portion of its fees and/or to reimburse expenses to the extent that the Fund’s expenses (not including brokerage fees and expenses, interest, and extraordinary expenses) otherwise would exceed the “Net Expenses” shown in the table above for the Class S shares of the Fund.Pursuant to the expense reimbursement agreement, the Advisor is entitled to be reimbursed for any fees the Advisor waives and Fund expenses that the Advisor reimburses for a period of three years following such fee waivers and expense reimbursements, to the extent that such reimbursement of the Advisor by the Fund will not cause the Fund to exceed any applicable expense limitation that is in place for the Fund.The expense reimbursement agreement will remain in effect through March 31, 2011, and will continue in effect from year to year thereafter unless terminated by the Trust or the Advisor. 6 Example The example below is intended to help you compare the costs of investing in the Class S Shares of the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Class S shares of the Fund for the time periods shown, that your investment has a 5% return each year, that all dividends and capital gain distributions are reinvested and that the Fund’s operating expenses remain the same as shown above. Although your actual costs may be higher or lower, based on these assumptions, your cumulative estimated expenses would be: 1 year 3 years 5 years 10 years $[] $[] $[] $[] $[] $[] $[] $[] $[] $[] $[] $[] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was []% of the average value of its portfolio. Principal Investment Strategies The Fund invests principally in equity securities issued by large capitalization U.S. companies.For purposes of this investment policy, the Fund considers “large capitalization U.S. companies” to be companies, at the time of investment, whose market capitalizations exceed the market capitalization of the smallest company included in the Russell 1000® Value Index, as measured at the end of the preceding month (as of June 30, 2010, $[] billion).Generally, the Fund invests in stocks that appear to be undervalued based on the stocks’ intrinsic values relative to their current market prices. Principal Risk Factors The principal risks that could adversely affect the value of the Fund’s shares and the total return on your investment include: Value Stock Risk.Value stocks represent companies that tend to have lower than average price to earnings ratios and are therefore cheaper than average relative to the companies’ earnings.These companies may have relatively weak balance sheets and, during economic downturns, these companies may have insufficient cash flow to pay their debt obligations and difficulty finding additional financing needed for their operations.A particular value stock may not increase in price, as anticipated by a subadvisor, if other investors fail to recognize the stock’s value or the catalyst that the subadvisor believes will increase the price of the stock does not affect the price of the stock in the manner or to the degree that the subadvisor anticipates.Also, cyclical stocks tend to increase in value more quickly during economic upturns than non-cyclical stocks, but also tend to lose value more quickly in economic downturns. 7 Management Techniques Risk.The investment strategies, techniques, and risk analyses employed by the subadvisors, while designed to enhance potential returns, may not produce the desired results.The subadvisors may be incorrect in their assessments of the values of securities or their assessments of market trends, which can result in losses to the Fund. Market Risk.The risk that movements in financial markets will adversely affect the prices of the Fund’s investments, regardless of how well the companies in which the Fund invests perform.The market as a whole may not favor the types of investments the Fund makes.Also, the risk that the price(s) of one or more of the securities or other instruments in the Fund’s portfolio will fall, or will fail to rise.Many factors can adversely affect a security’s performance, including both general financial market conditions and factors related to a specific company, industry, country, or geographic region. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.You may lose money by investing in the Fund.The Fund is not intended to serve as a complete investment program. Performance of the Fund The following bar chart and table give some indication of the risks of investing in the Fund by showing changes in the performance of the Fund’s Class Y-3 shares from year to year and comparing the Fund’s average annual returns over time with a broad measure of market performance. Class S shares of the Fund had not commenced operations as of the date of this prospectus.The returns of the Class S shares would have been substantially similar to the returns of Class Y-3 shares; however, because the Class S shares are subject to a 12b-1 fee and an internal administrative fee, while the Class Y-3 shares are not, the returns of the Class S shares would have been lower than those shown for Class Y-3 shares. The information shown assumes reinvestment of dividends and distributions.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. 8 The Fund’s calendar year-to-date return as of June 30, 2010 was []%. The Fund’s highest return for a quarter during the periods shown above was 16.39%, for the quarter ended September 30, 2009. The Fund’s lowest return for a quarter during the periods shown above was -22.05%, for the quarter ended December 31, 2008. Average Annual Total Returns For the Periods Ended December 31, 2009 1 Year Since Inception(1) MGI US Large Cap Value Equity Fund – Class Y-3 Shares Return Before Taxes 19.84% -4.14% Return After Taxes on Distributions(2)(3) 19.50% -4.73% Return After Taxes on Distributions and Sale of Fund Shares(2)(4) 13.34% -3.45% Russell 1000® Value Index(5) 19.69% -1.33% The inception date of the Fund is August 15, 2005. After-tax returns are calculated using the historical highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s situation and may differ from those shown.In addition, the after-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that Fund shares are still held at the end of the period. “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if Fund shares were sold at the end of the specified period. The Russell 1000® Value Index measures the performance of those Russell 1000® companies with lower price-to-book ratios and lower forecasted growth values.The index is unmanaged and cannot be invested in directly.The index does not reflect any deduction for fees, expenses, or taxes. 9 Fund Management Investment Advisor: Mercer Global Investments, Inc. Subadvisors and Portfolio Managers: Eaton Vance Management (“Eaton Vance”) · Michael R. Mach, CFA, Vice President, lead portfolio manager of the team, joined Eaton Vance in 1999. · Matthew F. Beaudry, Vice President, joined Eaton Vance in 2006. · · John D. Crowley, Vice President, joined Eaton Vance in 1998. Stephen J. Kaszynski, Vice President, joined Eaton Vance in 2008. Robeco Investment Management, Inc. (“RIM”) · Mark Donovan, CFA, Co-Chief Executive Officer, head of the large cap equity team and a senior portfolio manager, joined RIM in 1995. · David Pyle, CFA, Managing Director, joined RIM in 2000. Numeric Investors LLC (“Numeric”) · Arup Datta, CFA, Managing Director, joined Numeric in 1993. · Joseph J. Schirripa, CFA, Director, joined Numeric in 2003. Tax Information The Fund's distributions are generally taxable as ordinary income, capital gains, or some combination of both, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an Individual Retirement Account, in which case you may be subject to federal income tax upon withdrawal from the tax-deferred account. For important information about purchase and sale of Fund shares and financial intermediary compensation, please turn to “Important Additional Information” on page [] of this prospectus. 10 MGI US Small/Mid Cap Growth Equity Fund Investment Objective The investment objective of the Fund is to provide long-term total return, comprised primarily of capital appreciation. Fees and Expenses These tables summarize the fees and expenses that you may pay if you invest in the Class S Shares of the Fund. Shareholder Fees (fees paid directly from your investment)1 Redemption Fee on shares owned less than 30 days (as a % of total redemption proceeds)2 2.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees Distribution and/or Service (12b-1) Fees Other Expenses3 Acquired Fund Fees and Expenses Total Annual Fund Operating Expenses Management Fee Waiver/Expense Reimbursements Net Expenses4 0.90% 0.25% []% []% []% []% []% 1 Securities dealers, financial intermediaries, or other financial institutions, including an affiliate of the Advisor, may charge a fee to process a redemption of shares. 2 A 2.00% redemption fee payable to the Fund may apply to any shares that are redeemed within 30 days of purchase.Please see “Frequent Trading of Fund Shares” for further information. 3 The “Other Expenses” item includes custodial, legal, audit, transfer agent, and sub-transfer agent payments, and Trustees’ fees and expenses. It also includes an internal administrative fee of 0.15% paid by the Class S shares of the Fund to the Advisor. 4 The Trust, with respect to the Fund, and the Advisor have entered into a written contractual fee waiver and expense reimbursement agreement (the “expense reimbursement agreement”) pursuant to which the Advisor has agreed to waive a portion of its fees and/or to reimburse expenses to the extent that the Fund’s expenses (not including brokerage fees and expenses, interest, and extraordinary expenses) otherwise would exceed the “Net Expenses” shown in the table above for the Class S shares of the Fund.Pursuant to the expense reimbursement agreement, the Advisor is entitled to be reimbursed for any fees the Advisor waives and Fund expenses that the Advisor reimburses for a period of three years following such fee waivers and expense reimbursements, to the extent that such reimbursement of the Advisor by the Fund will not cause the Fund to exceed any applicable expense limitation that is in place for the Fund.The expense reimbursement agreement will remain in effect through March 31, 2011, and will continue in effect from year to year thereafter unless terminated by the Trust or the Advisor. 11 Example The example below is intended to help you compare the costs of investing in the Class S Shares of the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Class S shares of the Fund for the time periods shown, that your investment has a 5% return each year, that all dividends and capital gain distributions are reinvested and that the Fund’s operating expenses remain the same as shown above. Although your actual costs may be higher or lower, based on these assumptions, your cumulative estimated expenses would be: 1 year 3 years 5 years 10 years $[] $[] $[] $[] $[] $[] $[] $[] $[] $[] $[] $[] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was []% of the average value of its portfolio. Principal Investment Strategies The Fund invests principally in equity securities issued by small-to-medium capitalization U.S. companies.For purposes of this investment policy, the Fund considers “small-to-medium capitalization U.S. companies” to be companies with market capitalizations between $25 million and the largest company included in the Russell 2500™ Index (as of June 30, 2010, $[] billion).Generally, the Fund invests in companies that have higher earnings and/or revenue growth histories or expectations relative to the Russell 2500™ Index. Principal Risk Factors The principal risks that could adversely affect the value of the Fund’s shares and the total return on your investment include: Growth Stock Risk.Companies with strong growth potential (both domestic and foreign) tend to have higher than average price-to-earnings ratios, meaning that these stocks are more expensive than average relative to the companies’ earnings.The market prices of equity securities of growth companies are often quite volatile, since the prices may be particularly sensitive to economic, market, or company developments and may present a greater degree of risk of loss. Small and Medium Capitalization Stock Risk.The securities of companies with small and medium capitalizations may involve greater investment risks than securities of companies with large capitalizations.Small and medium capitalization companies may have an unproven or narrow technological base and limited product lines, distribution channels, and market and 12 financial resources, and the small and medium capitalization companies also may be dependent on entrepreneurial management, making the companies more susceptible to certain setbacks and reversals.As a result, the prices of securities of small and medium capitalization companies may be subject to more abrupt or erratic movements than securities of larger companies, may have limited marketability, and may be less liquid than securities of companies with larger capitalizations.Foreign companies with large capitalizations may be relatively small by U.S. standards and may be subject to risks that are similar to the risks that may affect small and medium capitalization U.S. companies.Securities of small and medium capitalization companies also may pay no, or only small, dividends. Management Techniques Risk. The investment strategies, techniques, and risk analyses employed by the subadvisors, while designed to enhance potential returns, may not produce the desired results.The subadvisors may be incorrect in their assessments of the values of securities or their assessments of market trends, which can result in losses to the Fund. Market Risk.The risk that movements in financial markets will adversely affect the prices of the Fund’s investments, regardless of how well the companies in which the Fund invests perform.The market as a whole may not favor the types of investments the Fund makes.Also, the risk that the price(s) of one or more of the securities or other instruments in the Fund’s portfolio will fall, or will fail to rise.Many factors can adversely affect a security’s performance, including both general financial market conditions and factors related to a specific company, industry, country, or geographic region. Portfolio Turnover Risk. High portfolio turnover may result in higher costs for brokerage commissions and transaction costs (which could reduce investment returns), and capital gains. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.You may lose money by investing in the Fund.The Fund is not intended to serve as a complete investment program. Performance of the Fund The following bar chart and table give some indication of the risks of investing in the Fund by showing changes in the performance of the Fund’s Class Y-3 shares from year to year and comparing the Fund’s average annual returns over time with a broad measure of market performance. Class S shares of the Fund had not commenced operations as of the date of this prospectus.The returns of the Class S shares would have been substantially similar to the returns of Class Y-3 shares; however, because the Class S shares are subject to a 12b-1 fee and an internal administrative fee, while the Class Y-3 shares are not, the returns of the Class S shares would have been lower than those shown for Class Y-3 shares. The information shown assumes reinvestment of dividends and distributions.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. 13 The Fund’s calendar year-to-date return as of June 30, 2010 was []%. The Fund’s highest return for a quarter during the periods shown above was 17.29%, for the quarter ended June 30, 2009. The Fund’s lowest return for a quarter during the periods shown above was -26.99%, for the quarter ended December 31, 2008. Average Annual Total Returns For the Periods Ended December 31, 2009 1 Year Since Inception(1) MGI US Small/Mid Cap Growth Equity Fund – Class Y-3 Shares Return Before Taxes 44.13% 1.19% Return After Taxes on Distributions(2)(3) 44.13% 0.35% Return After Taxes on Distributions and Sale of Fund Shares(2)(4) 28.68% 0.73% Russell 2500™ Growth Index(5) 41.66% 1.42% The inception date of the Fund is August 15, 2005. After-tax returns are calculated using the historical highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s situation and may differ from those shown.In addition, the after-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that Fund shares are still held at the end of the period. “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if Fund shares were sold at the end of the specified period. The Russell 2500™ Growth Index measures the performance of those Russell 2500™companies with higher price-to-book ratios and higher forecasted growth values.The index is unmanaged and cannot be invested in directly.The index does not reflect any deduction for fees, expenses, or taxes. 14 Fund Management Investment Advisor: Mercer Global Investments, Inc. Subadvisors and Portfolio Managers: Westfield Capital Management Company, L.P. (“Westfield”) · William A. Muggia, Chief Executive Officer, Chief Investment Officer, President, and Partner, joined Westfield in 1994. Goldman Sachs Asset Management, L.P. (“GSAM”) · Steven M. Barry, Managing Director, Chief Investment Officer of GSAM Fundamental Equity, Co-Chief Investment Officer and senior portfolio manager of GSAM’s growth investment team, joined GSAM in 1999. · David G. Shell, CFA, Managing Director of GSAM and Co-Chief Investment Officer of GSAM’s growth investment team, joined GSAM in 1997. · Jeffrey Rabinowitz, CFA, Managing Director of GSAM and Senior Portfolio Manager of GSAM’s growth investment team, joined GSAM in 1999. Tygh Capital Management, Inc. (“Tygh Capital”) · Richard J. Johnson, CFA, Chief Executive Officer and Chief Investment Officer, founded Tygh Capital in 2004. Tax Information The Fund's distributions are generally taxable as ordinary income, capital gains, or some combination of both, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an Individual Retirement Account, in which case you may be subject to federal income tax upon withdrawal from the tax-deferred account. For important information about purchase and sale of Fund shares and financial intermediary compensation, please turn to “Important Additional Information” on page [] of this prospectus. 15 MGI US Small/Mid Cap Value Equity Fund Investment Objective The investment objective of the Fund is to provide long-term total return, comprised primarily of capital appreciation. Fees and Expenses These tables summarize the fees and expenses that you may pay if you invest in the Class S Shares of the Fund. Shareholder Fees (fees paid directly from your investment)1 Redemption Fee on shares owned less than 30 days (as a % of total redemption proceeds)2 2.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees Distribution and/or Service (12b-1) Fees Other Expenses3 Acquired Fund Fees and Expenses Total Annual Fund Operating Expenses Management Fee Waiver/Expense Reimbursements Net Expenses4 0.90% 0.25% []% []% []% []% []% 1 Securities dealers, financial intermediaries, or other financial institutions, including an affiliate of the Advisor, may charge a fee to process a redemption of shares. 2 A 2.00% redemption fee payable to the Fund may apply to any shares that are redeemed within 30 days of purchase.Please see “Frequent Trading of Fund Shares” for further information. 3 The “Other Expenses” item includes custodial, legal, audit, transfer agent, and sub-transfer agent payments, and Trustees’ fees and expenses. It also includes an internal administrative fee of 0.15% paid by the Class S shares of the Fund to the Advisor. 4 The Trust, with respect to the Fund, and the Advisor have entered into a written contractual fee waiver and expense reimbursement agreement (the “expense reimbursement agreement”) pursuant to which the Advisor has agreed to waive a portion of its fees and/or to reimburse expenses to the extent that the Fund’s expenses (not including brokerage fees and expenses, interest, and extraordinary expenses) otherwise would exceed the “Net Expenses” shown in the table above for the Class S shares of the Fund.Pursuant to the expense reimbursement agreement, the Advisor is entitled to be reimbursed for any fees the Advisor waives and Fund expenses that the Advisor reimburses for a period of three years following such fee waivers and expense reimbursements, to the extent that such reimbursement of the Advisor by the Fund will not cause the Fund to exceed any applicable expense limitation that is in place for the Fund.The expense reimbursement agreement will remain in effect through March 31, 2011, and will continue in effect from year to year thereafter unless terminated by the Trust or the Advisor. 16 Example The example below is intended to help you compare the costs of investing in the Class S Shares of the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Class S shares of the Fund for the time periods shown, that your investment has a 5% return each year, that all dividends and capital gain distributions are reinvested and that the Fund’s operating expenses remain the same as shown above. Although your actual costs may be higher or lower, based on these assumptions, your cumulative estimated expenses would be: 1 year 3 years 5 years 10 years $[] $[] $[] $[] $[] $[] $[] $[] $[] $[] $[] $[] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was []% of the average value of its portfolio. Principal Investment Strategies The Fund invests principally in equity securities issued by small-to-medium capitalization U.S. companies. For purposes of this investment policy, the Fund considers “small-to-medium capitalization U.S. companies” to be companies with market capitalizations between $25 million and the largest company included in the Russell 2500™ Index (as of June 30, 2010, $[] billion).Generally, the Fund invests in stocks that appear to be undervalued based on the stocks’ intrinsic values relative to their current market prices. Principal Risk Factors The principal risks that could adversely affect the value of the Fund’s shares and the total return on your investment include: Value Stock Risk.Value stocks represent companies that tend to have lower than average price to earnings ratios and are therefore cheaper than average relative to the companies’ earnings.These companies may have relatively weak balance sheets and, during economic downturns, these companies may have insufficient cash flow to pay their debt obligations and difficulty finding additional financing needed for their operations.A particular value stock may not increase in price, as anticipated by the subadvisor, if other investors fail to recognize the stock’s value or the catalyst that the subadvisor believes will increase the price of the stock does not affect the price of the stock in the manner or to the degree that the subadvisor anticipates.Also, cyclical stocks tend to increase in value more quickly during economic upturns than non-cyclical stocks, but also tend to lose value more quickly in economic downturns. 17 Small and Medium Capitalization Company Risk.The securities of companies with small and medium capitalizations may involve greater investment risks than securities of companies with large capitalizations.Small and medium capitalization companies may have an unproven or narrow technological base and limited product lines, distribution channels, and market and financial resources, and the small and medium capitalization companies also may be dependent on entrepreneurial management, making the companies more susceptible to certain setbacks and reversals.As a result, the prices of securities of small and medium capitalization companies may be subject to more abrupt or erratic movements than securities of larger companies, may have limited marketability, and may be less liquid than securities of companies with larger capitalizations.Foreign companies with large capitalizations may be relatively small by U.S. standards and may be subject to risks that are similar to the risks that may affect small and medium capitalization U.S. companies. Securities of small and medium capitalization companies also may pay no, or only small, dividends. Management Techniques Risk.The investment strategies, techniques, and risk analyses employed by the subadvisors, while designed to enhance potential returns, may not produce the desired results.The subadvisors may be incorrect in their assessments of the values of securities or their assessments of market trends, which can result in losses to the Fund. Market Risk.The risk that movements in financial markets will adversely affect the prices of the Fund’s investments, regardless of how well the companies in which the Fund invests perform.The market as a whole may not favor the types of investments the Fund makes.Also, the risk that the price(s) of one or more of the securities or other instruments in the Fund’s portfolio will fall, or will fail to rise.Many factors can adversely affect a security’s performance, including both general financial market conditions and factors related to a specific company, industry, country, or geographic region. Portfolio Turnover Risk.High portfolio turnover may result in higher costs for brokerage commissions and transaction costs (which could reduce investment returns), and capital gains. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.You may lose money by investing in the Fund.The Fund is not intended to serve as a complete investment program. Performance of the Fund The following bar chart and table give some indication of the risks of investing in the Fund by showing changes in the performance of the Fund’s Class Y-3 shares from year to year and comparing the Fund’s average annual returns over time with a broad measure of market performance. Class S shares of the Fund had not commenced operations as of the date of this prospectus.The returns of the Class S shares would have been substantially similar to the returns of Class Y-3 shares; however, because the Class S shares are subject to a 12b-1 fee and an internal administrative fee, while the Class Y-3 shares are not, the returns of the Class S shares would have been lower than those shown for Class Y-3 shares. The information shown assumes reinvestment of dividends and distributions.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. 18 The Fund’s calendar year-to-date return as of June 30, 2010 was []%. The Fund’s highest return for a quarter during the periods shown above was 20.32%, for the quarter ended September 30, 2009. The Fund’s lowest return for a quarter during the periods shown above was -28.05%, for the quarter ended December 31, 2008. Average Annual Total Returns For the Periods Ended December 31, 2009 1 Year Since Inception(1) MGI US Small/Mid Cap Value Equity Fund – Class Y-3 Shares Return Before Taxes 33.43% -2.69% Return After Taxes on Distributions(2)(3) 33.35% -3.30% Return After Taxes on Distributions and Sale of Fund Shares(2)(4) 21.82% -2.45% Russell 2500™ Value Index(5) 27.68% -0.39% The inception date of the Fund is August 15, 2005. After-tax returns are calculated using the historical highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s situation and may differ from those shown.In addition, the after-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that Fund shares are still held at the end of the period. “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if Fund shares were sold at the end of the specified period. The Russell 2500™ Value Index measures the performance of those Russell 2500™companies with lower price-to-book ratios and lower forecasted growth values.The index is unmanaged and cannot be invested in directly.The index does not reflect any deduction for fees, expenses, or taxes. 19 Fund Management Investment Advisor: Mercer Global Investments, Inc. Subadvisors and Portfolio Managers: AQR Capital Management, LLC (“AQR”) · Jacques A. Friedman, Principal of AQR and Co-Head and a founding member of AQR’s Global Stock Selection team, joined AQR at its inception in 1998. · Ronen Israel, Principal of AQR and a member of AQR’s Global Stock Selection team, joined AQR in 1999. · Lars Nielsen, Principal of AQR and a member of AQR’s Global Stock Selection team, joined AQR in 2000. NWQ Investment Management Company, LLC (“NWQ”) · Phyllis G. Thomas, CFA, Managing Director, joined NWQ in 1990. River Road Asset Management, LLC (“River Road”) · James C. Shircliff, CFA, Chief Executive Officer and Chief Investment Officer, joined River Road in 2005. · R. Andrew Beck, President, joined River Road in 2005. · Henry W. Sanders III, CFA, Executive Vice President, joined River Road in 2005. Systematic Financial Management, L.P. (“Systematic”) · Ronald M. Mushock, CFA, partner and lead portfolio manager for Systematic’s mid cap portfolios and small/mid cap portfolios, joined Systematic in 1997. · D. Kevin McCreesh, CFA, Chief Investment Officer and lead portfolio manager for Systematic’s large and small cap portfolios, joined Systematic in 1996. Tax Information The Fund's distributions are generally taxable as ordinary income, capital gains, or some combination of both, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an Individual Retirement Account, in which case you may be subject to federal income tax upon withdrawal from the tax-deferred account. For important information about purchase and sale of Fund shares and financial intermediary compensation, please turn to “Important Additional Information” on page [] of this prospectus. 20 MGI Non-US Core Equity Fund Investment Objective The investment objective of the Fund is to provide long-term total return, which includes capital appreciation and income. Fees and Expenses These tables summarize the fees and expenses that you may pay if you invest in the Class S Shares of the Fund. Shareholder Fees (fees paid directly from your investment)1 Redemption Fee on shares owned less than 30 days (as a % of total redemption proceeds)2 2.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees3 Distribution and/or Service (12b-1) Fees Other Expenses4 Acquired Fund Fees and Expenses Total Annual Fund Operating Expenses Management Fee Waiver/Expense Reimbursements Net Expenses5 0.75% 0.25% []% []% []% []% []% 1 Securities dealers, financial intermediaries, or other financial institutions, including an affiliate of the Advisor, may charge a fee to process a redemption of shares. 2 A 2.00% redemption fee payable to the Fund may apply to any shares that are redeemed within 30 days of purchase.Please see “Frequent Trading of Fund Shares” for further information. 3 The Fund’s Investment Management Agreement includes a breakpoint where the Fund’s investment management fee is reduced by 2 basis points to the extent the Fund’s assets exceed $750 million. 4 The “Other Expenses” item includes custodial, legal, audit, transfer agent, and sub-transfer agent payments, and Trustees’ fees and expenses. It also includes an internal administrative fee of 0.15% paid by the Class S shares of the Fund to the Advisor. 5 The Trust, with respect to the Fund, and the Advisor have entered into a written contractual fee waiver and expense reimbursement agreement (the “expense reimbursement agreement”) pursuant to which the Advisor has agreed to waive a portion of its fees and/or to reimburse expenses to the extent that the Fund’s expenses (not including brokerage fees and expenses, interest, and extraordinary expenses) otherwise would exceed the “Net Expenses” shown in the table above for the Class S shares of the Fund.Pursuant to the expense reimbursement agreement, the Advisor is entitled to be reimbursed for any fees the Advisor waives and Fund expenses that the Advisor reimburses for a period of three years following such fee waivers and expense reimbursements, to the extent that such reimbursement of the Advisor by the Fund will not cause the Fund to exceed any applicable expense limitation that is in place for the Fund.The expense reimbursement agreement will remain in effect through March 31, 2011, and will continue in effect from year to year thereafter unless terminated by the Trust or the Advisor. 21 Example The example below is intended to help you compare the costs of investing in the Class S Shares of the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Class S shares of the Fund for the time periods shown, that your investment has a 5% return each year, that all dividends and capital gain distributions are reinvested and that the Fund’s operating expenses remain the same as shown above. Although your actual costs may be higher or lower, based on these assumptions, your cumulative estimated expenses would be: 1 year 3 years 5 years 10 years $[] $[] $[] $[] $[] $[] $[] $[] $[] $[] $[] $[] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was []% of the average value of its portfolio. Principal Investment Strategies The Fund invests principally in equity securities issued by non-U.S. companies of any capitalization, located in the world’s developed and emerging capital markets. Principal Risk Factors The principal risks that could adversely affect the value of the Fund’s shares and the total return on your investment include: Foreign Investments Risk.Investing in foreign securities typically involves more risks than investing in U.S. securities.These risks can increase the potential for losses in the Fund and affect its share price.Generally, securities of many foreign issuers may be less liquid, and their prices may be more volatile, than the securities of comparable U.S. issuers.Transaction costs for foreign securities generally are higher than for comparable securities issued in the United States.Many foreign governments may supervise and regulate their financial markets less stringently than the United States government does.In addition, foreign issuers generally are not subject to the same types of accounting, auditing, or financial reporting standards as those that are applicable to U.S. issuers.As a result, with respect to foreign issuers, there may be less publicly available information regarding their operations and financial conditions, and the information that is available may be less reliable. 22 Currency Exchange Rate Risk. Foreign securities may be issued and traded in foreign currencies.As a result, the values of foreign securities may be affected by changes in exchange rates between foreign currencies and the U.S. dollar, as well as between currencies of countries other than the United States.For example, if the value of the U.S. dollar increases relative to a particular foreign currency, an investment denominated in that foreign currency will decrease in value because the investment will be worth fewer U.S. dollars. Emerging Markets Investments Risk.Emerging markets securities involve unique risks, such as exposure to economies that are less diverse and mature than those of the United States or more established foreign markets.Also, emerging markets securities are subject to the same risks as foreign investments, described above.Generally, these risks are more severe for issuers in countries with emerging capital markets.Also, economic or political instability may cause larger price changes in emerging markets securities than in other foreign investments. Political and Economic Risk.The political, legal, economic, and social structures of certain foreign countries may be less stable and more volatile than those in the United States.Investments in these countries may be subject to the risks of internal and external conflicts and currency devaluations. Small and Medium Capitalization Stock Risk. The securities of companies with small and medium capitalizations may involve greater investment risks than securities of companies with large capitalizations.Small and medium capitalization companies may have an unproven or narrow technological base and limited product lines, distribution channels, and market and financial resources, and the small and medium capitalization companies also may be dependent on entrepreneurial management, making the companies more susceptible to certain setbacks and reversals.As a result, the prices of securities of small and medium capitalization companies may be subject to more abrupt or erratic movements than securities of larger companies, may have limited marketability, and may be less liquid than securities of companies with larger capitalizations.Foreign companies with large capitalizations may be relatively small by U.S. standards and may be subject to risks that are similar to the risks that may affect small and medium capitalization U.S. companies.Securities of small and medium capitalization companies also may pay no, or only small, dividends. Management Techniques Risk.The investment strategies, techniques, and risk analyses employed by the subadvisors, while designed to enhance potential returns, may not produce the desired results.The subadvisors may be incorrect in their assessments of the values of securities or their assessments of market trends, which can result in losses to the Fund. Market Risk. The risk that movements in financial markets will adversely affect the prices of the Fund’s investments, regardless of how well the companies in which the Fund invests perform.The market as a whole may not favor the types of investments the Fund makes.Also, the risk that the price(s) of one or more of the securities or other instruments in the Fund’s portfolio will fall, or will fail to rise.Many factors can adversely affect a security’s performance, including both general financial market conditions and factors related to a specific company, industry, country, or geographic region. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.You may lose money by investing in the Fund.The Fund is not intended to serve as a complete investment program. 23 Performance of the Fund The following bar chart and table give some indication of the risks of investing in the Fund by showing changes in the performance of the Fund’s Class Y-3 shares from year to year and comparing the Fund’s average annual returns over time with a broad measure of market performance. Class S shares of the Fund had not commenced operations as of the date of this prospectus.The returns of the Class S shares would have been substantially similar to the returns of Class Y-3 shares; however, because the Class S shares are subject to a 12b-1 fee and an internal administrative fee, while the Class Y-3 shares are not, the returns of the Class S shares would have been lower than those shown for Class Y-3 shares. The information shown assumes reinvestment of dividends and distributions.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. The Fund’s calendar year-to-date return as of June 30, 2010 was []%. The Fund’s highest return for a quarter during the periods shown above was 25.91%, for the quarter ended June 30, 2009. The Fund’s lowest return for a quarter during the periods shown above was -23.60%, for the quarter ended December 31, 2008. Average Annual Total Returns For the Periods Ended December 31, 2009 1 Year Since Inception(1) MGI Non-US Core Equity Fund – Class Y-3 Shares Return Before Taxes 33.42% -3.94% Return After Taxes on Distributions(2)(3) 33.34% -4.49% Return After Taxes on Distributions and Sale of Fund Shares(2)(4) 22.18% -3.38% MSCI EAFE® Index (5) 31.78% -2.53% 24 (1) The inception date of the Fund is August 18, 2006. After-tax returns are calculated using the historical highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s situation and may differ from those shown.In addition, the after-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that Fund shares are still held at the end of the period. “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if Fund shares were sold at the end of the specified period. The MSCI EAFE® Index measures the performance of equity securities in developed markets outside of North America, including Europe, Australasia, and the Far East.The index is unmanaged and cannot be invested in directly.The index does not reflect any deduction for fees, expenses, or taxes. Fund Management Investment Advisor: Mercer Global Investments, Inc. Subadvisors and Portfolio Managers: AllianceBernstein L.P. (“AllianceBernstein”) · SharonE. Fay, Chief Investment Officer–Global Value Equities, joined AllianceBernstein in 1990. · KevinF. Simms, Co-Chief Investment Officer–International Value Equities and Director of Research–Global Value Equities, joined AllianceBernstein in 1992. · HenryS. D’Auria, Chief Investment Officer–Emerging Markets Value Equities and Co-Chief Investment Officer–International Value Equities, joined AllianceBernstein in 1991. Grantham, Mayo, Van Otterloo & Co. LLC (“GMO”) · Dr. Thomas Hancock, a senior member of GMO’s Quantitative Division, joined GMO in 1995. Lazard Asset Management LLC (“Lazard”) · John R. Reinsberg, Deputy Chairman, joined Lazard in 1992. · James M. Donald, CFA, Managing Director, joined Lazard in 1996. · Rohit Chopra, Senior Vice President, joined Lazard in 1999. · Erik McKee, Senior Vice President, joined Lazard in 1999. Massachusetts Financial Services Company (“MFS”) · Barnaby Wiener, Investment Officer, joined MFS in 1998. · Benjamin Stone, Investment Officer, joined MFS in 2005. Invesco Advisers, Inc. (“Invesco”) · Hans van den Berg, Portfolio Manager, joined Invesco in 2010. · David Sugimoto, CFA, Portfolio Manager, joined Invesco in 2010. 25 · Brian Arcese, CFA, Portfolio Manager, joined Invesco in 2010. Tax Information The Fund's distributions are generally taxable as ordinary income, capital gains, or some combination of both, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an Individual Retirement Account, in which case you may be subject to federal income tax upon withdrawal from the tax-deferred account. For important information about purchase and sale of Fund shares and financial intermediary compensation, please turn to “Important Additional Information” on page [] of this prospectus. 26 MGI Core Opportunistic Fixed Income Fund Investment Objective The investment objective of the Fund is to provide total return, consisting of both current income and capital appreciation. Fees and Expenses These tables summarize the fees and expenses that you may pay if you invest in the Class S Shares of the Fund. Shareholder Fees (fees paid directly from your investment)1 Redemption Fee on shares owned less than 30 days (as a % of total redemption proceeds)2 2.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees3 Distribution and/or Service (12b-1) Fees Other Expenses4 Acquired Fund Fees and Expenses Total Annual Fund Operating Expenses Management Fee Waiver/Expense Reimbursements Net Expenses5 0.35% 0.25% []% []% []% []% []% 1 Securities dealers, financial intermediaries, or other financial institutions, including an affiliate of the Advisor, may charge a fee to process a redemption of shares. 2 A 2.00% redemption fee payable to the Fund may apply to any shares that are redeemed within 30 days of purchase.Please see “Frequent Trading of Fund Shares” for further information. 3 The Fund’s Investment Management Agreement includes a breakpoint where the Fund’s investment management fee is reduced by 2 basis points to the extent the Fund’s assets exceed $750 million. 4 The “Other Expenses” item includes custodial, legal, audit, transfer agent, and sub-transfer agent payments, and Trustees’ fees and expenses. It also includes an internal administrative fee of 0.15% paid by the Class S shares of the Fund to the Advisor. 5 The Trust, with respect to the Fund, and the Advisor have entered into a written contractual fee waiver and expense reimbursement agreement (the “expense reimbursement agreement”) pursuant to which the Advisor has agreed to waive a portion of its fees and/or to reimburse expenses to the extent that the Fund’s expenses (not including brokerage fees and expenses, interest, and extraordinary expenses) otherwise would exceed the “Net Expenses” shown in the table above for the Class S shares of the Fund.Pursuant to the expense reimbursement agreement, the Advisor is entitled to be reimbursed for any fees the Advisor waives and Fund expenses that the Advisor reimburses for a period of three years following such fee waivers and expense reimbursements, to the extent that such reimbursement of the Advisor by the Fund will not cause the Fund to exceed any applicable expense limitation that is in place for the Fund.The expense reimbursement agreement will remain in effect through March 31, 2011, and will continue in effect from year to year thereafter unless terminated by the Trust or the Advisor. 27 Example The example below is intended to help you compare the costs of investing in the Class S Shares of the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Class S shares of the Fund for the time periods shown, that your investment has a 5% return each year, that all dividends and capital gain distributions are reinvested and that the Fund’s operating expenses remain the same as shown above. Although your actual costs may be higher or lower, based on these assumptions, your cumulative estimated expenses would be: 1 year 3 years 5 years 10 years $[] $[] $[] $[] $[] $[] $[] $[] $[] $[] $[] $[] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was []% of the average value of its portfolio. Principal Investment Strategies The Fund invests principally in investment grade fixed income securities, including government securities and corporate bonds.The Fund also may invest in non-investment grade bonds, non-U.S. dollar denominated bonds, and bonds issued by issuers located in emerging capital markets.Generally, the Fund is managed to maintain a duration within 20% of the duration of the Barclays Capital U.S. Aggregate Bond Index (as of June 30, 2010, the duration of the Index was approximately [] years). Principal Risk Factors The principal risks that could adversely affect the value of the Fund’s shares and the total return on your investment include: Credit Risk. Issuers of debt securities may be unable to make the required payments of interest and/or principal at the time that such payments are due.In addition, changes in an issuer’s credit rating or the market’s perception of an issuer’s creditworthiness also can adversely affect the values of the issuers’ debt securities.Issuers of investment grade securities may still default on their obligations. Interest Rate Risk. Changes in interest rates may adversely affect the values of the securities held in the Fund’s portfolio.In general, the prices of debt securities fall when interest rates increase, and rise when interest rates decrease.Typically, the longer the maturity of a debt security, the more sensitive the debt security is to price shifts as a result of interest rate changes. 28 Foreign Investments Risk. Investing in foreign securities typically involves more risks than investing in U.S. securities.These risks can increase the potential for losses in the Fund and affect its share price.Generally, securities of many foreign issuers may be less liquid, and their prices may be more volatile, than the securities of comparable U.S. issuers.Transaction costs for foreign securities generally are higher than for comparable securities issued in the United States.Many foreign governments may supervise and regulate their financial markets less stringently than the United States government does.In addition, foreign issuers generally are not subject to the same types of accounting, auditing, or financial reporting standards as those that are applicable to U.S. issuers.As a result, with respect to foreign issuers, there may be less publicly available information regarding their operations and financial conditions, and the information that is available may be less reliable. Emerging Markets Investments Risk.Emerging markets securities involve unique risks, such as exposure to economies that are less diverse and mature than those of the United States or more established foreign markets.Also, emerging markets securities are subject to the same risks as foreign investments, described above.Generally, these risks are more severe for issuers in countries with emerging capital markets.Also, economic or political instability may cause larger price changes in emerging markets securities than in other foreign investments. High Yield Securities Risk.Securities rated below investment grade, sometimes called “junk bonds,” generally have more credit risk than higher-rated securities, are more likely to encounter financial difficulties, and are more vulnerable to changes in the economy.Companies issuing high yield, fixed income securities are not as strong financially as those companies issuing securities with higher credit ratings.Market situations, such as a sustained period of rising interest rates, could affect the ability of companies issuing high yield, fixed income securities to make interest and principal payments.If an issuer stops making interest and/or principal payments, payments on the securities may never resume.These securities may be worthless and the Fund could lose its entire investment.The prices of high yield, fixed income securities fluctuate more than higher-quality securities, and are especially sensitive to developments affecting the company’s business and to changes in the ratings assigned by rating agencies.High yield securities generally are less liquid than higher-quality securities.Many of these securities do not trade frequently, and when the securities do trade, their prices may be significantly higher or lower than expected. Derivatives Risk. The Fund may engage in a variety of transactions involving derivatives, such as futures, options, warrants, and swap contracts.Derivatives are financial instruments, the value of which depends upon, or is derived from, the value of something else, such as one or more underlying investments, pools of investments, indexes, or currencies.A subadvisor may use derivatives both for hedging and non-hedging purposes, although it is anticipated that the use of derivatives within the Fund will generally be limited to maintaining exposure to certain market segments or asset classes, or facilitating certain portfolio transactions.Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. Derivatives involve special risks and may result in losses.The successful use of derivatives depends on the ability of a subadvisor to manage these sophisticated instruments.The prices of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increased volatility.For further information about the risks of derivatives, see the statement of additional information (“SAI”). 29 U.S. Government Securities Risk. U.S. government agency obligations have different levels of credit support, and therefore, different degrees of credit risk.Securities issued by agencies and instrumentalities of the U.S. government that are supported by the full faith and credit of the United States, such as the Federal Housing Administration or Ginnie Mae, present little credit risk.Other securities issued by agencies and instrumentalities sponsored by the U.S. government that are supported only by the issuer’s right to borrow from the U.S. Treasury, subject to certain limitations, such as securities issued by Federal Home Loan Banks, and securities issued by agencies and instrumentalities sponsored by the U.S. government that are supported only by the credit of the issuing agencies, such as Freddie Mac and Fannie Mae, are subject to a greater degree of credit risk. Management Techniques Risk.The investment strategies, techniques, and risk analyses employed by the subadvisors, while designed to enhance potential returns, may not produce the desired results.The subadvisors may be incorrect in their assessments of the values of securities or their assessments of market or interest rate trends, which can result in losses to the Fund. Market Risk. The risk that movements in financial markets will adversely affect the prices of the Fund’s investments, regardless of how well the companies in which the Fund invests perform.The market as a whole may not favor the types of investments the Fund makes.Also, the risk that the price(s) of one or more of the securities or other instruments in the Fund’s portfolio will fall, or will fail to rise.Many factors can adversely affect a security’s performance, including both general financial market conditions and factors related to a specific company, industry, country, or geographic region. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.You may lose money by investing in the Fund.The Fund is not intended to serve as a complete investment program. Performance of the Fund The following bar chart and table give some indication of the risks of investing in the Fund by showing changes in the performance of the Fund’s Class Y-3 shares from year to year and comparing the Fund’s average annual returns over time with a broad measure of market performance. Class S shares of the Fund had not commenced operations as of the date of this prospectus.The returns of the Class S shares would have been substantially similar to the returns of Class Y-3 shares; however, because the Class S shares are subject to a 12b-1 fee and an internal administrative fee, while the Class Y-3 shares are not, the returns of the Class S shares would have been lower than those shown for Class Y-3 shares. The information shown assumes reinvestment of dividends and distributions.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. 30 The Fund’s calendar year-to-date return as of June 30, 2010 was []%. The Fund’s highest return for a quarter during the periods shown above was 6.79%, for the quarter ended September 30, 2009. The Fund’s lowest return for a quarter during the periods shown above was -3.85%, for the quarter ended September 30, 2008. Average Annual Total Returns For the Periods Ended December 31, 2009 1 Year Since Inception(1) MGI Core Opportunistic Fixed Income Fund – Class Y-3 Shares Return Before Taxes 13.09% 4.21% Return After Taxes on Distributions(2)(3) 12.06% 2.68% Return After Taxes on Distributions and Sale of Fund Shares(2)(4) 8.51% 2.70% Barclays Capital U.S. Aggregate Bond Index(5) 5.93% 5.26% The inception date of the Fund is August 15, 2005. After-tax returns are calculated using the historical highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s situation and may differ from those shown.In addition, the after-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that Fund shares are still held at the end of the period. “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if Fund shares were sold at the end of the specified period. The Barclays Capital U.S. Aggregate Bond Index is an index that measures the performance of securities from the Barclays Capital U.S. Government/Corporate Bond Index, Mortgage-Backed Securities Index, and Asset-Backed Securities Index.The Barclays Capital U.S. Aggregate Bond Index is a broad representation of the investment-grade fixed-income market in the United States and includes U.S. government and corporate debt securities, mortgage- and asset-backed securities, and international U.S. dollar-denominated bonds.All securities contained in the Barclays Capital U.S. Aggregate Bond Index have a minimum term to maturity of one year.The index is unmanaged and cannot be invested in directly.The index does not reflect any deduction for fees, expenses, or taxes. 31 Fund Management Investment Advisor: Mercer Global Investments, Inc. Subadvisors and Portfolio Managers: BlackRock Financial Management, Inc. (“BlackRock”) · Curtis Arledge, Chief Investment Officer of Fixed Income, Fundamental Portfolios and a member of the Fixed Income Executive Committee, joined BlackRock in 2008. · Matthew Marra, Managing Director and a member of BlackRock’s Fixed Income Portfolio Management Group, joined BlackRock in 1995. MacKay Shields LLC (“MacKay”) · Dan Roberts, Ph.D., Senior Managing Director, joined MacKay in 2004. · Lou Cohen, CFA, Managing Director, joined MacKay in 2004. · Michael Kimble, CFA, Managing Director, joined MacKay in 2004. · Taylor Wagenseil, Managing Director, joined MacKay in 2004. Pacific Investment Management Company LLC (“PIMCO”) · Chris Dialynas, Managing Director, portfolio manager, and a senior member of PIMCO’s investment strategy group, joined PIMCO in 1980. Western Asset Management Company (“Western”) · Stephen A. Walsh, Chief Investment Officer, joined Western in 1991. · S. Kenneth Leech, Chief Investment Officer Emeritus, joined Western in 1990. · Edward A. Moody, Portfolio Manager, joined Western in 1985. · Carl L. Eichstaedt, Portfolio Manager, joined Western in 1994. · Mark Lindbloom, Portfolio Manager, joined Western in 2005. · Michael Buchanan, Portfolio Manager, joined Western in 2005. · Keith Gardner, Portfolio Manager, joined Western in 1994. Tax Information The Fund's distributions are generally taxable as ordinary income, capital gains, or some combination of both, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an Individual Retirement Account, in which case you may be subject to federal income tax upon withdrawal from the tax-deferred account. For important information about purchase and sale of Fund shares and financial intermediary compensation, please turn to “Important Additional Information” on page [] of this prospectus. 32 MGI US Short Maturity Fixed Income Fund Investment Objective The investment objective of the Fund is to provide safety of principal and a moderate level of income. Fees and Expenses These tables summarize the fees and expenses that you may pay if you invest in the Class S Shares of the Fund. Shareholder Fees (fees paid directly from your investment)1 Redemption Fee on shares owned less than 30 days (as a % of total redemption proceeds)2 2.00% Annual Fund Operating Expenses (expenses that are deducted from Fund assets) Management Fees3 Distribution and/or Service (12b-1) Fees Other Expenses4 Acquired Fund Fees and Expenses Total Annual Fund Operating Expenses Management Fee Waiver/Expense Reimbursements Net Expenses5 0.25% 0.25% []% []% []% []% []% 1 Securities dealers, financial intermediaries, or other financial institutions, including an affiliate of the Advisor, may charge a fee to process a redemption of shares. 2 A 2.00% redemption fee payable to the Fund may apply to any shares that are redeemed within 30 days of purchase.Please see “Frequent Trading of Fund Shares” for further information. 3 The Fund’s Investment Management Agreement includes a breakpoint where the Fund’s investment management fee is reduced by 2 basis points to the extent the Fund’s assets exceed $750 million. 4 The “Other Expenses” item includes custodial, legal, audit, transfer agent, and sub-transfer agent payments, and Trustees’ fees and expenses. It also includes an internal administrative fee of 0.15% paid by the Class S shares of the Fund to the Advisor. 5 The Trust, with respect to the Fund, and the Advisor have entered into a written contractual fee waiver and expense reimbursement agreement (the “expense reimbursement agreement”) pursuant to which the Advisor has agreed to waive a portion of its fees and/or to reimburse expenses to the extent that the Fund’s expenses (not including brokerage fees and expenses, interest, and extraordinary expenses) otherwise would exceed the “Net Expenses” shown in the table above for the Class S shares of the Fund.Pursuant to the expense reimbursement agreement, the Advisor is entitled to be reimbursed for any fees the Advisor waives and Fund expenses that the Advisor reimburses for a period of three years following such fee waivers and expense reimbursements, to the extent that such reimbursement of the Advisor by the Fund will not cause the Fund to exceed any applicable expense limitation that is in place for the Fund.The expense reimbursement agreement will remain in effect through March 31, 2011, and will continue in effect from year to year thereafter unless terminated by the Trust or the Advisor. 33 Example The example below is intended to help you compare the costs of investing in the Class S Shares of the Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 in the Class S shares of the Fund for the time periods shown, that your investment has a 5% return each year, that all dividends and capital gain distributions are reinvested and that the Fund’s operating expenses remain the same as shown above. Although your actual costs may be higher or lower, based on these assumptions, your cumulative estimated expenses would be: 1 year 3 years 5 years 10 years $[] $[] $[] $[] Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in Annual Fund Operating Expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was []% of the average value of its portfolio. Principal Investment Strategies The Fund invests principally in investment grade fixed income securities of U.S. issuers, including government securities and corporate bonds.Generally, the Fund maintains an average dollar-weighted portfolio maturity of one to three years. Principal Risk Factors The principal risks that could adversely affect the value of the Fund’s shares and the total return on your investment include: Credit Risk.Issuers of debt securities may be unable to make the required payments of interest and/or principal at the time that such payments are due.In addition, changes in an issuer’s credit rating or the market’s perception of an issuer’s creditworthiness also can adversely affect the values of the issuers’ debt securities.Issuers of investment grade securities may still default on their obligations. Interest Rate Risk.Changes in interest rates may adversely affect the values of the securities held in the Fund’s portfolio.In general, the prices of debt securities fall when interest rates increase, and rise when interest rates decrease.Typically, the longer the maturity of a debt security, the more sensitive the debt security is to price shifts as a result of interest rate changes. U.S. Government Securities Risk.U.S. government agency obligations have different levels of credit support, and therefore, different degrees of credit risk.Securities issued by agencies and instrumentalities of the U.S. government that are supported by the full faith and credit of the United States, such as the Federal Housing Administration or Ginnie Mae, present little credit risk.Other securities issued by agencies and instrumentalities sponsored by the U.S. government that are supported only by the issuer’s right to borrow from the U.S. Treasury, subject to certain limitations, such as securities issued by Federal Home Loan Banks, and securities issued by agencies and instrumentalities sponsored by the U.S. government that are supported only by the credit of the issuing agencies, such as Freddie Mac and Fannie Mae, are subject to a greater degree of credit risk. 34 Management Techniques Risk. The investment strategies, techniques, and risk analyses employed by the subadvisors, while designed to enhance potential returns, may not produce the desired results.The subadvisors may be incorrect in their assessments of the values of securities or their assessments of market or interest rate trends, which can result in losses to the Fund. Market Risk. The risk that movements in financial markets will adversely affect the prices of the Fund’s investments, regardless of how well the companies in which the Fund invests perform.The market as a whole may not favor the types of investments the Fund makes.Also, the risk that the price(s) of one or more of the securities or other instruments in the Fund’s portfolio will fall, or will fail to rise.Many factors can adversely affect a security’s performance, including both general financial market conditions and factors related to a specific company, industry, country, or geographic region. An investment in the Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency.You may lose money by investing in the Fund.The Fund is not intended to serve as a complete investment program. Performance of the Fund The following bar chart and table give some indication of the risks of investing in the Fund by showing changes in the performance of the Fund’s Class Y-3 shares from year to year and comparing the Fund’s average annual returns over time with a broad measure of market performance. Class S shares of the Fund had not commenced operations as of the date of this prospectus.The returns of the Class S shares would have been substantially similar to the returns of Class Y-3 shares; however, because the Class S shares are subject to a 12b-1 fee and an internal administrative fee, while the Class Y-3 shares are not, the returns of the Class S shares would have been lower than those shown for Class Y-3 shares. The information shown assumes reinvestment of dividends and distributions.The Fund’s past performance, before and after taxes, is not necessarily an indication of how the Fund will perform in the future. 35 The Fund’s calendar year-to-date return as of June 30, 2010 was []%. The Fund’s highest return for a quarter during the periods shown above was 5.13%, for the quarter ended June 30, 2009. The Fund’s lowest return for a quarter during the periods shown above was -6.28%, for the quarter ended December 31, 2008. Average Annual Total Returns For the Periods Ended December 31, 2009 1 Year Since Inception(1) MGI US Short Maturity Fixed Income Fund – Class Y-3 Shares Return Before Taxes 12.18% 3.13% Return After Taxes on Distributions(2)(3) 11.41% 1.52% Return After Taxes on Distributions and Sale of Fund Shares(2)(4) 7.92% 1.72% Barclays Capital Government/Credit 1-3 Year Bond Index(5) 3.82% 4.75% The inception date of the Fund is August 22, 2005. After-tax returns are calculated using the historical highest individual federal marginal income tax rates in effect and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s situation and may differ from those shown.In addition, the after-tax returns shown are not relevant to investors who hold Fund shares through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. “Return After Taxes on Distributions” shows the effect of taxable distributions (dividends and capital gains distributions), but assumes that Fund shares are still held at the end of the period. “Return After Taxes on Distributions and Sale of Fund Shares” shows the effect of both taxable distributions and any taxable gain or loss that would be realized if Fund shares were sold at the end of the specified period. The Barclays Capital Government/Credit 1-3 Year Bond Index is an index which measures the performance of U.S. corporate and government bonds with maturities of between 1 and 3 years.The index is unmanaged and cannot be invested in directly.The index does not reflect any deduction for fees, expenses, or taxes. 36 Fund Management Investment Advisor: Mercer Global Investments, Inc. Subadvisor and Portfolio Managers: J.P. Morgan Investment Management Inc. (“JPMIM”) · Gregg F. Hrivnak, Vice President, joined JPMIM in 1989. · Richard D. Figuly, Vice President, joined JPMIM in 1994. Tax Information The Fund's distributions are generally taxable as ordinary income, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an Individual Retirement Account, in which case you may be subject to federal income tax upon withdrawal from the tax-deferred account. For important information about purchase and sale of Fund shares and financial intermediary compensation, please turn to “Important Additional Information” on page [] of this prospectus. 37 Important Additional Information Purchase and Sale of Fund Shares Class S shares generally are available only to persons making a minimum $10,000 investment, including retail investors and retirement and other institutional investors that do not meet the minimum investment requirements for investing in the three other classes of shares of the Funds (Class Y-1, Class Y-2, or Class Y-3 shares).There is no minimum for subsequent investments. You may purchase or redeem Class S shares of a Fund on each day the New York Stock Exchange (the “Exchange”) is open for business. You may purchase or redeem Class S shares through your financial advisor or directly by contacting PNC Global Investment Servicing (U.S.) Inc., the Funds’ transfer agent (the “Transfer Agent”), located at PO Box 9811, Providence, Rhode Island02940-8011.If you are a participant in a defined contribution plan, Class S shares also may be purchased through your retirement plan administrator or recordkeeper.The Transfer Agent or your financial advisor, plan administrator or recordkeeper, as applicable, must receive your request in proper form before the close of regular trading on the Exchange for you to receive that day’s net asset value (“NAV”). Payments to Broker/Dealers and Other Financial Intermediaries If you purchase a Fund through a broker/dealer or other financial intermediary (such as a bank, insurance company, plan sponsor, or financial professional), the Fund and its related companies, such as the Fund’s distributor and/or the Advisor, may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker/dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s Web site for more information. 38 Details about the Funds The Manager of Managers Structure The Advisor is responsible for constructing and monitoring the asset allocation and portfolio strategies for the Funds, consistent with each Fund’s investment objective, strategies, and risks.The Advisor believes that it is possible to enhance shareholder value by using one or more subadvisory firms to manage the assets of each Fund.Therefore, the Advisor manages each Fund using a “manager of managers” approach by selecting one or more subadvisors to manage each Fund, based upon the Advisor’s evaluation of the subadvisor’s expertise and performance in managing the asset class in which the Fund will invest. Securities are selected for each Fund’s portfolio using a combination of traditional and fundamental investment tools and quantitative analysis. Each Fund generally relies on the professional judgment of its respective subadvisor(s) to make decisions about the Fund’s portfolio holdings, and each subadvisor employs its own proprietary processes and disciplines to select securities and manage a Fund’s investment portfolio (or an allocated portion of a Fund’s investment portfolio).A description of the Funds’ current subadvisors and the subadvisors’ individual securities selection processes can be found in the next section. Investment Objectives and Principal Investment Strategies Each Fund seeks to achieve its own distinct investment objective, as described below.The Funds’ investment objectives may be changed by the Board of Trustees of the Trust without shareholder approval (although a Fund will provide advance notice to shareholders before any such change takes effect).There can be no guarantee that a Fund will achieve its investment objective. Domestic Equity Funds: MGI US Large Cap Growth Equity Fund Investment Objective The investment objective of the Fund is to provide long-term total return, which includes capital appreciation and income. Principal Investment Strategies of the Fund The Fund invests primarily in common stocks of large U.S. and multinational companies that a subadvisor believes possess superior potential for long-term capital appreciation.Under normal circumstances, the Fund will invest at least 80% of its net assets (plus borrowings for investment purposes, if any) in the equity securities of large capitalization U.S. companies.For purposes of this investment policy, the Fund considers “large capitalization U.S. companies” to be U.S. companies, at the time of investment, whose market capitalizations exceed the market capitalization of the smallest company included in the Russell 1000® Growth Index, as measured at the end of the preceding month (as of June 30, 2010, $[] billion).(If the Fund changes this investment policy, the Fund will notify shareholders at least 60 days in advance of the change.)Generally, the companies in which the Fund invests have higher earnings and/or revenue growth histories or expectations relative to the Russell 1000® Index.(The Russell 1000® Index includes the 1,000 largest companies in the Russell 3000® Index, as of the end of May of each year, or as determined by Russell.)While the investment objective of the Fund is to provide long-term total return, income may be generated from dividends paid by the common stocks in the Fund’s portfolio. 39 As discussed above, the Fund invests primarily in large capitalization U.S. companies.The subadvisors also may invest a portion of the Fund’s assets in companies with market capitalizations that are below this level.Further, if movement in the market price causes a particular stock’s market capitalization to fall below this level, the Fund is not required to dispose of the stock. The Fund’s benchmark, the Russell 1000® Growth Index, measures the performance of those Russell 1000® companies with higher price-to-book ratios and higher forecasted growth values. The Subadvisors The Advisor, on behalf of the Fund, has entered into subadvisory agreements with subadvisors to manage allocated portions of the assets of the Fund.Under the subadvisory agreements, each subadvisor is responsible for the day-to-day portfolio management of a distinct portion of the Fund’s portfolio, subject to the Advisor’s oversight.The Fund’s subadvisors, including the portfolio managers that are responsible for managing an allocated portion of the Fund, and the subadvisors’ investment strategies, are: Atlanta Capital Management Company, LLC (“Atlanta Capital”), located at Two Midtown Plaza, 1349 West Peachtree St., Suite 1600, Atlanta, Georgia30309 serves as a subadvisor to the Fund.Atlanta Capital is a majority-owned subsidiary of Eaton Vance Acquisitions, a wholly owned subsidiary of Eaton Vance Corp.Eaton Vance Corp. is a Maryland corporation and publicly held holding company. Messrs. William R. Hackney, III, CFA, Richard B. England, CFA, and Paul J. Marshall, CFA, are primarily responsible for the day-to-day management of Atlanta Capital’s allocated portion of the Fund.Mr. Hackney, Managing Partner and member of the investment policy and management committees, has primary responsibilities in equity portfolio management.Mr. Hackney joined Atlanta Capital in 1995.Mr. England, Managing Director – Growth Equities, serves as a member of the investment policy and management committees and as portfolio manager for growth equity portfolios.Mr. England joined Atlanta Capital in 2004.Mr. Marshall, Vice President, is a member of the growth equities portfolio management team.Mr. Marshall joined Atlanta Capitalin 2000.The SAI provides additional information about each portfolio manager’s compensation, other accounts managed by each portfolio manager, and each portfolio manager’s ownership of securities in the Fund, if any. 40 Securities Selection In managing its portion of the Fund’s portfolio, Atlanta Capital primarily invests in quality large cap growth companies with a demonstrated record of consistent earnings growth.Atlanta Capital evaluates a company’s financial quality by analysis of the company’s financial statements and the use of “financial quality ratings” provided by nationally recognized rating services.Quality companies included in the investable universe have five or more years of operating history, a market cap that ranks in the top 1000 US listed companies, and predicted long-term earnings growth above the S&P 500® Index. Atlanta Capital’s research staff follows a bottom-up, fundamental approach that evaluates a company’s financial trends, products and services, industry conditions, business model, and quality of the management team.Atlanta Capital analysts and/or portfolio managers meet periodically with management teams, competitors and suppliers to validate financial forecasts, the durability of competitive advantages and future growth potential. The portfolio management team uses recommendations from the research analysts to assemble a diversified portfolio of 45 to 55 quality large cap growth stocks that represent the best combination of earnings growth and price valuation.While their principal focus is on fundamental company research, the portfolio managers also consider various macro-economic variables and judgments about how individual industries and sectors are likely to perform.Economic sectors and industries in Atlanta Capital’s allocated portion of the Fund’s portfolio may be overweighted or underweighted versus the S&P 500® Index.Atlanta Capital may sell a security when its fundamentals deteriorate or when its valuation is no longer attractive relative to its long-term growth rate.Atlanta Capital seeks to manage investment risk within its allocated portion of the Fund’s portfolio through diversification of industries and sectors and Atlanta Capital’s emphasis on quality companies with sustainable earnings growth. Neuberger Berman Management LLC (“Neuberger Berman”), located at 605 Third Avenue, New York, New York 10158 serves as a subadvisor to the Fund.Neuberger Berman is a wholly owned subsidiary of Neuberger Berman Holdings LLC, which is a wholly owned subsidiary of Neuberger Berman Group LLC.Neuberger Berman Group LLC is an employee-owned independent company. Messrs. Daniel Rosenblatt, John J. Barker, Daniel J. Fletcher, CFA, and Lawrence K. Fisher are primarily responsible for the day-to-day management of Neuberger Berman’s allocated portion of the Fund.Mr. Rosenblatt is Managing Director and Portfolio Manager on the Large Cap Disciplined Growth team.Mr. Rosenblatt joined Neuberger Berman in 1990.Mr. Barker is Managing Director and Portfolio Manager on the Large Cap Disciplined Growth team.Mr. Barker joined Neuberger Berman in 1994.Mr. Fletcher is Managing Director and Portfolio Manager on the Large Cap Disciplined Growth team.Mr. Fletcher joined Neuberger Berman in 2004.Mr. Fisher is Managing Director and Portfolio Manager on the Large Cap Disciplined Growth team.Mr. Fisher joined Neuberger Berman in 1998.The SAI provides additional information about each portfolio manager’s compensation, other accounts managed by each portfolio manager, and each portfolio manager’s ownership of securities in the Fund, if any. 41 Securities Selection Neuberger Berman employs a disciplined investment strategy when selecting growth stocks of large companies.Using fundamental research and a catalyst-driven approach, Neuberger Berman seeks to purchase securities of what the Subadvisor believes are high-quality, dynamic companies that exhibit acceleration in key growth metrics, such as earnings per share, driven by an identifiable catalyst and that are selling at valuations that Neuberger Berman believes offer the potential for protection from price declines. Neuberger Berman’s investment approach involves examining companies for the presence of potential catalysts, and targeting companies undergoing positive fundamental change.Among others, potential catalysts may include new product development, management changes, demographic shifts, regulatory changes, or mergers, acquisitions, and corporate reorganizations.Neuberger Berman then analyzes the significance of the particular catalyst to determine whether the company demonstrates the requisite qualities to be included in the Fund’s investment portfolio, such as companies with rational valuations.Neuberger Berman seeks to reduce risk by diversifying across companies, sectors, and industries. In pursuing a disciplined selling strategy, Neuberger Berman, based on observed or expected deceleration, will sell a stock held by the Fund when an anticipated catalyst does not occur, a catalyst’s impact is below expectations, the fundamental conditions for a company or industry deteriorate, more attractive investment opportunities are available at better valuation levels, Neuberger Berman believes the stock has become fully valued, or the stock grows too large relative to the remainder of the Subadvisor’s allocated portion of the Fund’s portfolio.As part of its investment process, Neuberger Berman identifies stocks that are down from cost or down from a 52 week high, and automatically reevaluates the stocks to determine whether the stocks continue to exhibit the characteristics necessary for investment. Sands Capital Management, LLC (“Sands Capital”), located at 1101 Wilson Boulevard, Suite 2300, Arlington, Virginia 22209, serves as a subadvisor to the Fund.Sands Capital was founded in 1992.Sands Capital is independently owned. Frank M. Sands, Jr., CFA, is responsible for the day-to-day management of Sands Capital’s allocated portion of the Fund’s portfolio.Mr. Sands, Jr.became the Chief Executive Officer and Chief Investment Officer of Sands Capital effective September 2008.Mr. Sands, Jr.joined Sands Capital in 2000.The SAI provides additional information about the portfolio manager’s compensation, other accounts managed by the portfolio manager, and the portfolio manager’s ownership of securities in the Fund, if any. Securities Selection Sands Capital manages its allocated portion of the Fund’s portfolio using a bottom-up, fundamental approach to select securities.Sands Capital seeks to build a concentrated portfolio of leading companies, diversified across a number of business lines.Sands Capital has a long-term investment orientation. 42 Sands Capital seeks companies with sustainable above average potential for growth in revenue and earnings, and with capital appreciation potential.In addition, Sands Capital looks for companies that have a leadership position or proprietary niche in a promising business space, that demonstrate a clear mission and value-added focus, that exhibit financial strength, and that are reasonably valued in relation to the market and business prospects.Sands Capital generally considers selling a security when prospects for future growth do not look promising.The portion of the Fund’s portfolio managed by Sands Capital is typically characterized by low portfolio turnover and relatively high concentration in individual companies. Winslow Capital Management, Inc. (“Winslow”), located at 4ower, 80 South Eighth Street, Minneapolis, Minnesota55402, serves as a subadvisor to the Fund.Winslow is a subsidiary of Nuveen Investments, Inc. Messrs. Clark J. Winslow, Justin H. Kelly, and R. Bart Wear are jointly and primarily responsible for the day-to-day management of Winslow’s allocated portion of the Fund’s portfolio.Mr. Winslow serves as the Chief Executive Officer, Chief Investment Officer, and a portfolio manager of Winslow, which he founded in 1992.Mr.Winslow has 44 years of investment experience and has managed investment portfolios since 1975.Mr. Kelly is a Senior Managing Director and a portfolio manager of Winslow and has been with the firm since 1999.He also is a Chartered Financial Analyst (“CFA”).Mr. Wear is a Senior Managing Director and a portfolio manager of Winslow and has been with the firm since 1997.He also is a CFA.The SAI provides additional information about each portfolio manager’s compensation, other accounts managed by each portfolio manager, and each portfolio manager’s ownership of securities in the Fund, if any. Securities Selection In managing its allocated portion of the Fund’s portfolio, Winslow seeks to invest in companies with above-average earnings growth to provide the best opportunity for achieving superior portfolio returns over the long-term.Valuation relative to Winslow’s estimated earnings growth rate is also important in selecting a stock.In managing its allocated portion of the Fund’s portfolio, Winslow invests in companies it believes can deliver future annual earnings growth of at least 12%, with a rising return on invested capital.Winslow invests in companies that exhibit three types of earnings growth:long-term sustainable earnings growth, cyclical growth in the right part of the business cycle, and newer industries with rapid growth. The high-quality growth companies that Winslow selects exhibit many of the following characteristics: · markets with growth opportunities · leading or increasing market share · identifiable and sustainable competitive advantages · management teams that can perpetuate the companies’ competitive advantages · high, and preferably rising, return on invested capital. In order to identify investment candidates, Winslow begins by using a quantitative screen of the approximately 700 companies in the Russell 1000® Index with market capitalizations exceeding $4 billion, complemented with a limited number of companies that either are not in the Index and/or are below the $4 billion market capitalization threshold.Winslow screens for factors such as revenue and earnings growth, return on invested capital, earnings consistency, earnings revisions, low financial leverage, and high free cash flow rates relative to net income.This process further reduces the list to approximately 300 companies.Winslow then conducts a detailed assessment of each company, seeking to identify companies with the above characteristics and further reduces the list to approximately 100 companies that Winslow actively analyzes. 43 Winslow’s allocated portion of the Fund’s portfolio typically will be invested in 55 to 65 different stocks, selected by team decision-making.In selecting those stocks, Winslow is attentive to four factors in portfolio construction: sector weightings, variations in earnings growth rates, market capitalizations, and price/earnings ratios.Winslow also employs a sell discipline where Winslow will sell some or all of its position in a stock when, in Winslow’s view, the stock becomes fully valued, or the position exceeds 5% of Winslow’s allocated portion of the Fund’s portfolio.Winslow also will sell some or all of its position in a particular stock when Winslow believes that the fundamental business prospects of the stock are diverging negatively from Winslow’s basis for investment. MGI US Large Cap Value Equity Fund Investment Objective The investment objective of the Fund is to provide long-term total return, which includes capital appreciation and income. Principal Investment Strategies of the Fund The Fund invests primarily in common stocks of large U.S. and multinational companies that a subadvisor believes possess the potential for long-term capital appreciation and, in the judgment of the subadvisor, appear to be undervalued based on the stocks’ intrinsic values relative to their current market prices.Under normal circumstances, the Fund will invest at least 80% of its net assets (plus borrowings for investment purposes, if any) in the equity securities of large capitalization U.S. companies.For purposes of this investment policy, the Fund considers “large capitalization U.S. companies” to be U.S. companies, at the time of investment, whose market capitalizations exceed the market capitalization of the smallest company included in the Russell 1000® Value Index, as measured at the end of the preceding month (as of June 30, 2010, $[] billion).(If the Fund changes this investment policy, the Fund will notify shareholders at least 60 days in advance of the change.)While the investment objective of the Fund is to provide long-term total return, income may be generated from dividends paid by the common stocks in the Fund’s portfolio. As discussed above, the Fund invests primarily large capitalization U.S. companies.The subadvisors also may invest a portion of the Fund’s assets in companies with market capitalizations that are below this level.Further, if movement in the market price causes a particular stock’s market capitalization to fall below this level, the Fund is not required to dispose of the stock. 44 The Fund’s benchmark, the Russell 1000® Value Index, measures the performance of those Russell 1000® companies with lower price-to-book ratios and lower forecasted growth values. The Subadvisors The Advisor, on behalf of the Fund, has entered into subadvisory agreements with subadvisors to manage allocated portions of the assets of the Fund.Under the subadvisory agreements, each subadvisor is responsible for the day-to-day portfolio management of a distinct portion of the Fund’s portfolio, subject to the Advisor’s oversight.The Fund’s subadvisors, including the portfolio managers that are responsible for managing an allocated portion of the Fund, and the subadvisors’ investment strategies, are: Eaton Vance Management (“Eaton Vance”), located at Two International Place, Boston, Massachusetts 02110, serves as a subadvisor to the Fund.Eaton Vance is a wholly-owned subsidiary of Eaton Vance Corp., a Maryland corporation and publicly-held holding company. Mr. Michael R. Mach, CFA, Matthew F. Beaudry, John D. Crowley, and Stephen J. Kaszynski are primarily responsible for the day-to-day management of Eaton Vance’s allocated portion of the Fund’s portfolio.Mr. Mach is a Vice President of Eaton Vance and the lead portfolio manager for Eaton Vance’s Large-Cap Value Equity strategy.Mr. Mach has been a portfolio manager with Eaton Vance since 1999.Mr. Beaudry is a Vice President of Eaton Vance and has been managing other Eaton Vance portfolios since July 2006. Prior to joining Eaton Vance in July 2006, he was Senior Vice President and Senior Portfolio Manager at AllianceBernstein Investment Research and Management Company (May 2000 – June 2006). Mr. Crowley is a Vice President of Eaton Vance and has been managing other Eaton Vance portfolios for more than five years.Mr. Kaszynski is a Vice President of Eaton Vance and has been managing other Eaton Vance portfolios since September 2008.Prior to joining Eaton Vance in 2008, he was Managing Director and Head of U.S. Equities for Credit Suisse Asset Management, as well as the lead portfolio manager of a Credit Suisse mutual fund (January 2004 – January 2007).The SAI provides additional information about each portfolio manager’s compensation, other accounts managed by each portfolio manager, and each portfolio manager’s ownership of securities in the Fund, if any. Securities Selection In managing its allocated portion of the Fund’s portfolio, Eaton Vance primarily invests in common stocks of large capitalization companies that the subadvisor believes are inexpensive or undervalued relative to the overall stock market.Investment decisions are made primarily on the basis of fundamental research conducted by Eaton Vance’s research staff.When evaluating a company, Eaton Vance considers a number of factors, including the quality of the company’s business franchises, the company’s financial strength, the capability and integrity of the company’s management, the company’s growth potential, the company’s valuation and earnings, and the company’s cash flows.Many of these considerations are subjective.Eaton Vance also may consider a company’s dividend prospects and estimates of the company’s net value when selecting securities for the subadvisor’s allocated portion of the Fund’s portfolio. 45 Eaton Vance seeks to manage investment risk within its allocated portion of the Fund’s portfolio by maintaining a broad mix of issuers and industries within the portfolio.Typically, Eaton Vance will invest its allocated portion of the Fund’s portfolio in a number of different sectors and industries, with no single industry comprising more than 25% of the total assets of Eaton Vance’s allocated portion of the Fund’s portfolio.Eaton Vance may sell a security when the subadvisor’s price objective for the security is reached, the fundamentals of the company deteriorate, the security’s price falls below its acquisition cost, or the subadvisor elects to pursue more attractive investment options. Robeco Investment Management, Inc. (“RIM”), located at 909 Third Avenue, New York, New York 10022, serves as a subadvisor to the Fund. RIM is a wholly-owned subsidiary of Robeco Groep N.V., a Dutch investment manager that is a wholly-owned subsidiary of Rabobank N.V., a Dutch bank. Mark Donovan, CFA, and David Pyle, CFA, are primarily responsible for the day-to-day management of RIM’s allocated portion of the Fund’s portfolio. Mr. Donovan is a Co-Chief Executive Officer (since July 2008), head of the large cap equity team, and a senior portfolio manager of RIM since 1995. Mr. Pyle is a Managing Director and has been a portfolio manager for the large cap equity team of RIM since 2004.The SAI provides additional information about each portfolio manager’s compensation, other accounts managed by each portfolio manager, and each portfolio manager’s ownership of securities in the Fund, if any. Securities Selection In managing its allocated portion of the Fund’s portfolio, RIM seeks to invest in stocks that it considers to have attractive value characteristics with strong fundamentals, such as a high return on invested capital, and with positive business momentum, such as improving trends and rising earnings and/or a catalyst for improved business outlook. RIM uses both quantitative and qualitative factors in making its stock selections.RIM’s goal is to outperform the Fund’s benchmark index in falling markets and to keep pace in rising markets while protecting capital. RIM begins with a quantitative analysis that provides a statistical ranking of the investment universe based on valuation, momentum, and fundamental factors. The research team then applies fundamental analysis to those securities that includes validation of the quantitative analysis and fundamental research, including an in-depth review of the issuer’s financials, resulting in a price target and a recommendation. The portfolio management team then constructs the portfolio using such recommendations and risk control parameters, such as diversification among industries and sectors.RIM also establishes a sell discipline for each security in the portfolio based on a target price.RIM also will sell a security if business fundamentals weaken or there is a reversal of an intended catalyst. Numeric Investors LLC (“Numeric”), located at 470 Atlantic Avenue, 6th Floor, Boston, Massachusetts 02210, serves as a subadvisor to the Fund.Numeric is wholly-owned by Numeric Midco LLC, which is wholly-owned by Numeric Holdings LLC, both Delaware limited liability companies.Numeric Holdings LLC is owned by certain senior employees and a private equity partner, TA Associates, Inc. (“TA”).TA has warrants, which, if exercised, would result in TA’s ownership of approximately 50% of the holding company that owns Numeric. 46 Co-Portfolio Managers Arup Datta, CFA, and Joseph J. Schirripa, CFA, are jointly and primarily responsible for the day-to-day management of Numeric’s allocated portion of the Fund’s portfolio.Mr. Datta, Co-Portfolio Manager, joined Numeric in 1993, and as Managing Director, oversees Numeric’s U.S. long-only and 130/30 strategies.Mr. Schirripa, Co-Portfolio Manager, joined Numeric in 2003, and has portfolio management and quantitative research responsibility for Numeric’s large cap strategies.Prior to joining Numeric, Mr. Schirripa was a portfolio manager and analyst at Standish Mellon.The SAI provides additional information about each portfolio manager’s compensation, other accounts managed by each portfolio manager, and each portfolio manager’s ownership of securities in the Fund, if any. Securities Selection Numeric’s investment philosophy is based upon the belief that, in the aggregate, markets are efficient and that real economic performance drives returns. However, over certain periods, markets are inefficient for various reasons. Stock prices fluctuate more than the underlying information set, not incorporating all new information perfectly, and companies manipulate reported earnings to please the market. Numeric’s process is totally bottom-up, stock-by-stock, with no macro factors included. These primary concepts, utilizing disciplined risk-controlled quantitative techniques, have been applied by Numeric since the firm’s founding.In managing its allocated portion of the Fund’s portfolio, Numeric selects securities utilizing proprietary models based on two primary criteria: Valuation and Information Flow.Numeric’s Valuation analysis seeks to identify companies that are mispriced relative to their projected earnings, cash flow, long-term growth prospects, and quality.Numeric believes that by comparing a stock’s long-term growth prospects, quality, and risk levels to other stocks within the same sector, it is possible to identify companies that are over- or under-valued in the market.In conducting its analysis of Information Flow, Numeric assesses information that is available from a company’s financial statements, corporate managers, and the institutional investment community.Numeric focuses on the actions of various market participants (i.e., analysts, corporate management, and institutional investors) to gain insights that will enhance Numeric’s ability to anticipate earnings announcements.As an additional component of its Information Flow analysis, Numeric aims to differentiate between companies that employ aggressive accounting practices versus companies that use more conservative accounting practices.Numeric believes that companies that use aggressive accounting practices may be more prone to unanticipated future earnings and revenue announcements, whereas companies utilizing more conservative accounting practices are more likely to exhibit more predictable earnings. The final step in Numeric’s securities selection process involves validation by the portfolio managers of the fundamental financial inputs to the investment models, such as earnings and growth rates, as well as a qualitative evaluation of each of the stocks selected.Numeric’s qualitative evaluation is based on its review of analyst reports and conversations with analysts.This process is designed to ensure that the stocks selected in Numeric’s allocated portion of the Fund’s portfolio have the appropriate characteristics sought by Numeric. 47 MGI US Small/Mid Cap Growth Equity Fund Investment Objective The investment objective of the Fund is to provide long-term total return, comprised primarily of capital appreciation. Principal Investment Strategies of the Fund The Fund invests primarily in small and medium-sized U.S. companies that a subadvisor believes possess superior potential for long-term capital appreciation. Under normal circumstances, the Fund will invest at least 80% of its net assets (plus borrowings for investment purposes, if any) in the equity securities of small-to-medium capitalization U.S. companies.For purposes of this investment policy, the Fund considers “small-to-medium capitalization U.S. companies” to be U.S. companies with market capitalizations between $25 million and the largest company included in the Russell 2500™ Index, which, as of June 30, 2010, was $[] billion.(If the Fund changes this investment policy, the Fund will notify shareholders at least 60 days in advance of the change.)Generally, the companies in which the Fund invests have higher earnings and/or revenue growth histories or expectations relative to the Russell 2500™ Index. The Fund invests in companies within the capitalization range described above.However, the subadvisors may invest a portion of the Fund’s assets in companies outside this range.Further, if movement in the market price causes a stock to change from one capitalization range to another, the Fund is not required to dispose of the stock. The Fund’s benchmark, the Russell 2500™ Growth Index, measures the performance of those Russell 2500™ companies with higher price-to-book ratios and higher forecasted growth values. The Subadvisors The Advisor, on behalf of the Fund, has entered into subadvisory agreements with subadvisors to manage allocated portions of the assets of the Fund.Under the subadvisory agreements, each subadvisor is responsible for the day-to-day portfolio management of a distinct portion of the Fund’s portfolio, subject to the Advisor’s oversight.The Fund’s subadvisors, including the portfolio managers that are responsible for managing an allocated portion of the Fund, and the subadvisors’ investment strategies, are: Westfield Capital Management Company, L.P. (“Westfield”), located at One Financial Center, 24th Floor, Boston, Massachusetts 02111, serves as a subadvisor to the Fund.Westfield is a registered investment advisor that was founded in 1989.As of December 14, 2009, Westfield is 100% employee owned. Investment decisions for all product portfolios managed by Westfield are made by consensus of the Westfield Investment Committee.Each member of the Westfield Investment Committee has input into the investment process and overall product portfolio construction.Investment decisions are made within the parameters established by a portfolio’s investment objective(s), policies, and restrictions.William A. Muggia is the lead member of the Westfield Investment Committee. He covers the healthcare and energy sectors.Mr. Muggia is President, Chief 48 Executive Officer, Chief Investment Officer and Partner of Westfield.He has worked at Westfield since 1994 and has managed the allocated portion of the Fund since 1999. Westfield has managed its allocated portion of the Fund’s assets since the Fund’s inception.The SAI provides additional information about the Westfield Investment Committee’s compensation, other accounts managed by Mr. Muggia and the Westfield Investment Committee, and Mr. Muggia’s ownership of securities in the Fund, if any. Securities Selection Westfield manages its allocated portion of the Fund’s portfolio using a fundamental, bottom-up research approach, which seeks to identify reasonably priced stocks with high earnings potential.In order to seek the highest returns with the least degree of risk, Westfield generally favors stocks that, in the judgment of the firm, have:(i) sizeable management ownership; (ii) strong financial conditions; (iii) sufficient cash flow to fund growth internally; and (iv) strong pricing power. Westfield conducts fundamental, bottom-up research, including meetings with the companies’ management personnel.Westfield considers factors such as earnings growth forecasts, price target estimates, total return potential, and business developments.Stocks may be sold when Westfield believes that the stocks no longer represent attractive investment opportunities, based on the factors described above. Goldman Sachs Asset Management, L.P. (“GSAM”), located at 200 West Street, New York, NY, 10282, serves as a subadvisor to the Fund.Messrs. Steven M. Barry, David G. Shell, CFA, and Jeffrey Rabinowitz, CRA are primarily responsible for the day-to-day management of GSAM’s allocated portion of the Fund’s portfolio.Mr. Barry is a Managing Director of GSAM, Chief Investment Officer of GSAM Fundamental Equity, Co-Chief Investment Officer and senior portfolio manager of GSAM’s growth investment team.Mr. Barry joined GSAM in 1999.Mr. Shell is a Managing Director of GSAM, Co-Chief Investment Officer and senior portfolio manager of GSAM’s growth investment team.Mr. Shell joined GSAM in 1997.Mr. Rabinowitz is a Managing Director of GSAM and a senior portfolio manager of GSAM’s growth investment team.Mr Rabinowitz joined GSAM in 1999. The SAI provides additional information about each portfolio manager’s compensation, other accounts managed by each portfolio manager, and each portfolio manager’s ownership of securities in the Fund, if any. Securities Selection In managing its allocated portion of the Fund’s portfolio, GSAM seeks to identify high quality growth companies with intrinsic values that are attractive relative to the companies’ stock prices and whose stock prices are increasing over time.GSAM also looks for companies that, in GSAM’s view, have favorable long-term prospects and strong management.GSAM utilizes a bottom-up approach to portfolio construction and does not adhere to specific sector allocation restrictions.GSAM does, however, maintain percentage limits on individual holdings and industry groups.GSAM’s allocated portion of the Fund’s portfolio typically will hold between 90 and 125 stocks. 49 GSAM’s investment ideas are generated through internal research, as well as industry conferences, trade journals, and a select group of research analysts in whom the team has confidence.GSAM analyzes companies’ financial statements, and also gathers additional information by communicating with company management.GSAM’s research focuses on companies with certain characteristics, including strong business franchises, favorable long-term prospects, and excellent management.GSAM’s investment professionals utilize discounted cash flow models, private market value analysis, and earnings/multiple matrices to determine a company’s total worth.In managing its allocated portion of the Fund’s portfolio, GSAM maintains a long-term investment horizon, and therefore, generally does not consider short-term indicators, such as price momentum, sector rotation, and earnings surprises. GSAM generally will reduce a position or eliminate a position from the portfolio if the company’s long-term fundamentals deteriorate, the portfolio managers reassess the company’s fundamentals, the portfolio managers determine that the price of the stock exceeds the value of the business, an individual holding exceeds its maximum weighting in the portfolio, or the company is acquired or becomes the subject of a leveraged buyout. Tygh Capital Management, Inc. (“Tygh Capital”), located at 1ifth Avenue, Portland, Oregon 97204, serves as a subadvisor to the Fund.Mr. Richard J. Johnson, CFA is primarily responsible for the day-to-day management of Tygh Capital’s allocated portion of the Fund’s portfolio.Mr. Johnson has served as the Chief Executive Officer and the Chief Investment Officer of Tygh Capital since founding the firm in 2004.Prior to that, Mr. Johnson held various executive investment positions at Columbia Management Advisors, Inc.The SAI provides additional information about the portfolio manager’s compensation, other accounts managed by the portfolio manager, and the portfolio manager’s ownership of securities in the Fund, if any. Securities Selection In managing its allocated portion of the Fund’s portfolio, Tygh Capital uses a bottom-up, fundamental research approach to identify companies that the subadvisor believes have the potential for superior earnings growth and sustainable valuations.Tygh Capital first screens potential investments for specific growth characteristics relating to revenue and earnings, valuation, and expected price appreciation.In addition, Tygh Capital observes market trends and focuses its research on sectors or industries that the subadvisor expects to experience superior relative growth.Through this process, Tygh Capital’s investment team identifies candidates for further in-depth fundamental and valuation analysis.In order to identify companies with the potential to significantly grow annual revenues and earnings, Tygh Capital examines market size, market growth rates, and trends in a company’s market share, margins, and expenses.Tygh Capital also evaluates the sustainability of valuations based on a variety of financial metrics, including price-to-earnings, price-to-growth, and price-to-sales ratios, as well as cash flows.Tygh Capital typically sells a stock when the stock exceeds Tygh Capital’s price target, the original investment thesis is no longer applicable, or a better investment idea is generated.Tygh Capital also utilizes a proprietary, quantitative system to identify and review poorly performing stocks. 50 MGI US Small/Mid Cap Value Equity Fund Investment Objective The investment objective of the Fund is to provide long-term total return, comprised primarily of capital appreciation. Principal Investment Strategies of the Fund The Fund invests primarily in common stocks of small and medium-sized U.S. companies that a subadvisor believes possess the potential for long-term capital appreciation and that appear to be undervalued at the time of purchase based on the stocks’ intrinsic values relative to their current market prices.Under normal circumstances, the Fund will invest at least 80% of its net assets (plus borrowings for investment purposes, if any) in the equity securities of small-to-medium capitalization U.S. companies.For purposes of this investment policy, the Fund considers “small-to-medium capitalization U.S. companies” to be U.S. companies with market capitalizations between $25 million and the largest company included in the Russell 2500TM Index, which, as of June 30, 2010, was $[] billion.(If the Fund changes this investment policy, the Fund will notify shareholders at least 60 days in advance of the change.) The Fund will invest in companies within the capitalization range described above.However, the subadvisors may invest a portion of the Fund’s assets in companies outside this range.Further, if movement in the market price causes a stock to change from one capitalization range to another, the Fund is not required to dispose of the stock. The Fund’s benchmark, the Russell 2500TM Value Index, measures the performance of those Russell 2500™ companies with lower price-to-book ratios and lower forecasted growth values. The Subadvisors The Advisor, on behalf of the Fund, has entered into subadvisory agreements with subadvisors to manage allocated portions of the assets of the Fund.Under the subadvisory agreements, each subadvisor is responsible for the day-to-day portfolio management of a distinct portion of the Fund’s portfolio, subject to the Advisor’s oversight.The Fund’s subadvisors, including the portfolio managers that are responsible for managing an allocated portion of the Fund, and the subadvisors’ investment strategies, are: AQR Capital Management, LLC (“AQR”), located at Two Greenwich Plaza, 3rd Floor, Greenwich, Connecticut 06830, serves as a subadvisor to the Fund.AQR is majority owned and controlled by its principals. Messrs. Jacques A. Friedman, Ronen Israel, and Lars Nielsen are jointly and primarily responsible for the day-to-day management of AQR’s allocated portion of the Fund’s portfolio.Mr. Friedman has served as Co-Head and a founding member of AQR’s Global Stock Selection team since the firm’s inception in 1998, and as a principal of AQR since 2005.Messrs. Israel and Nielsen have served as members of AQR’s Global Stock Selection team since joining the firm in 1999 and 2000, respectively, and as principals of AQR since 2007.Messrs. Friedman, 51 Israel, and Nielsen havemanaged AQR’s allocated portion of the Fund’s assets since June 2006.The SAI provides additional information about each portfolio manager’s compensation, other accounts managed by each portfolio manager, and each portfolio manager’s ownership of securities in the Fund, if any. Securities Selection In managing its allocated portion of the Fund’s portfolio, AQR utilizes an investment philosophy that combines the basic concepts of both value and momentum investing.Through a quantitative process, AQR applies these concepts using a variety of proprietary indicators across many markets.AQR also evaluates earnings quality, investor sentiment, sustainable growth, and management signaling as important components of the investment process. AQR’s quantitative investment approach begins with the creation of an appropriate universe of securities based on a relevant benchmark, liquidity considerations, and additional screening factors.Once an appropriate universe of potential investments has been identified, AQR assigns an individual rating to each industry and to each security.These two rating components are combined to produce a final rating.AQR then seeks to construct an optimal portfolio using these assigned ratings.AQR uses proprietary trading and risk-management models to monitor and rebalance the portfolio in accordance with AQR’s ongoing analysis. NWQ Investment Management Company, LLC (“NWQ”), located at 2049 Century Park East, 16th Floor, Los Angeles, California 90067, serves as a subadvisor to the Fund.NWQ is a subsidiary of Nuveen Investments, Inc. (“Nuveen”). Ms. Phyllis G. Thomas, CFA, is primarily responsible for the day-to-day management of NWQ’s allocated portion of the Fund’s portfolio.Ms. Thomas is a Managing Director and Portfolio Manager of NWQ and has been with the firm since 1990.Ms. Thomas has managed NWQ’s allocated portion of the Fund’s assets since June 2006.The SAI provides additional information about the portfolio manager’s compensation, other accounts managed by the portfolio manager, and the portfolio manager’s ownership of securities in the Fund, if any. Securities Selection Through an analyst-driven, value-oriented process, NWQ invests in undervalued companies that it believes possess catalysts to improve profitability.NWQ uses a bottom-up research approach to identify companies that NWQ believes are undervalued in industries with positive or improving fundamentals.The process seeks to identify companies where catalysts exist that may unlock value or improve profitability.These catalysts may include new management, improving fundamentals, renewed management focus, industry consolidation, company restructuring, and excessive pessimism.In addition, a broad range of quantitative value factors is evaluated, such as price-to-cash flow, price-to-book, price-to-earnings, and quality of earnings. NWQ invests in intrinsic value opportunities by applying a variety of parameters.Decisions to add positions to the portfolio are made on an opportunistic basis, capitalizing on situations created by investor over-reaction, misperception, and short-term focus.NWQ typically reduces or eliminates positions in the portfolio in response to deterioration of fundamentals and/or a failure to reach NWQ’s proprietary price targets within a reasonable time period.NWQ’s allocated portion of the portfolio typically consists of 40 to 70 stocks, depending on market conditions. 52 River Road Asset Management, LLC (“River Road”), located at 462 South Fourth Street, Suite 1600, Louisville, Kentucky 40202, serves as a subadvisor to the Fund. Messrs. James C. Shircliff, CFA, R. Andrew Beck, and Henry W. Sanders III, CFA, are primarily responsible for the day-to-day management of River Road’s allocated portion of the Fund’s portfolio. Mr. Shircliff has been Chief Executive Officer and Chief Investment Officer of River Road since 2005.Mr. Shircliff was formerly Executive Vice President, Portfolio Manager, and Director of Research of SMC Capital, Inc. (“SMC Capital”) from 1997 to 2005. Mr. Beck has been President of River Road since 2005. Mr. Beck was formerly Senior Vice President and Portfolio Manager for SMC Capital from 1999 to 2005. Mr. Sanders has been Executive Vice President of River Road since 2005. Mr. Sanders was formerly Senior Vice President and Portfolio Manager for SMC Capital from 2002 to 2005.The SAI provides additional information about each portfolio manager’s compensation, other accounts managed by each portfolio manager, and each portfolio manager’s ownership of securities in the Fund, if any. Securities Selection In managing its allocated portion of the Fund’s portfolio, River Road uses systematic and dynamic internal research to narrow the field of small- and mid-cap companies into a more refined working universe. River Road employs a value-driven, bottom-up fundamental approach that seeks to identify the following characteristics: · Priced at a discount to absolute value · Attractive business model · Shareholder-oriented management · Financial strength · Undiscovered, underfollowed, misunderstood To manage risk, the portfolio managers employ a strategy of diversification, and adhere to a structured sell discipline. Systematic Financial Management, L.P. (“Systematic”) located at 300 Frank W. Burr Boulevard, Glenpointe East, Teaneck, New Jersey 07666, serves as a subadvisor to the Fund. Messrs. Ronald M. Mushock, CFA, and D. Kevin McCreesh, CFA, are primarily responsible for the day-to-day management of Systematic’s allocated portion of the Fund’s portfolio. Mr. Mushock has been the lead portfolio manager for all of Systematic’s mid cap portfolios since their inception in 2000, and all of Systematic’s small/mid cap portfolios since their inception in 2002.He became a partner of Systematic in 2005.Mr. McCreesh, Chief Investment Officer, has oversight responsibilities for all client portfolios. In addition, Mr. McCreesh serves as the lead portfolio manager for Systematic’s large and small cap portfolios. Mr. McCreesh joined Systematic as a portfolio manager in 1996, and became Systematic’s Chief Investment Officer in 2004.The SAI provides additional information about each portfolio manager’s compensation, other accounts managed by each portfolio manager, and each portfolio manager’s ownership of securities in the Fund, if any. 53 Securities Selection In managing its allocated portion of the Fund’s portfolio, Systematic employs a two-prong investment approach that unifies the attributes of quantitative screening and fundamental research in an integrated, robust, and repeatable process. Systematic’s investment philosophy is predicated on its belief that stock prices are a reflection of consensus earnings estimates, and as revisions to those estimates rise or fall, stock prices will move accordingly. Systematic’s unique process is designed to minimize the likelihood of purchasing stocks in the “value trap” by focusing only on companies that demonstrate fundamental improvement, as evidenced by a positive earnings surprise. Systematic’s allocated portion of the Fund’s portfolio typically will consist of between 60 and 90 companies. The first step in Systematic’s investment process begins with a quantitative screening of all companies within the small/mid capitalization universe. The screening process ranks the companies based on valuation measurements and potential earnings catalysts, and results in a research focus list of approximately 150 companies. Once a company earns a position on Systematic’s research focus list, the next step in Systematic’s fundamental analysis attempts to gauge investor expectations by focusing on key revenue and margin assumptions underlying earnings estimates. During this phase, Systematic is focused on the consensus earnings estimates for each company and whether those earnings estimates are revised positively or negatively. When a company’s earnings have exceeded investor expectations and consensus estimates, Systematic then seeks to identify the source of the unexpected earnings increase to determine whether the increase is sustainable, and to ascertain whether the increase is likely to trigger upward revisions to future earnings estimates. Systematic also analyzes each company’s financial statements and the accounting techniques used in the preparation of the company’s financial statements. In performing this component of its fundamental analysis, Systematic seeks to assess whether a company is utilizing aggressive accounting techniques that have the potential to overstate profitability. The third step in Systematic’s fundamental research process is analyzing the valuation of each company on both an absolute and relative basis. To do this, Systematic compares the value of the company to the values of other comparable companies, including those in the same sector or industry. Systematic also compares the company’s current value to the company’s historical valuation levels. Systematic employs a variety of measures to assess a company’s value, including, among other measures, price-to-earnings ratio, price-to-cash flow ratio, price-to-sales ratio, price-to-book ratio, and dividend yield. Depending upon the type of company being analyzed, Systematic places more importance on certain valuation measurements than others. The final step in Systematic’s process is due diligence, which examines publicly available information and proprietary research methods in an effort to understand the key drivers of a company’s fundamentals. Systematic makes decisions to sell portfolio securities using a process that is the inverse of Systematic’s securities selection process. Systematic generally sells a stock when the stock’s price has appreciated to the level that Systematic considers to be the stock’s fair value. Systematic also sells portfolio securities when Systematic’s analysis leads Systematic to anticipate downward earnings revisions for a company, a company experiences an unexpected earnings announcement, or Systematic identifies other investment opportunities that it believes to be more attractive. 54 Foreign Equity Fund: MGI Non-US Core Equity Fund Investment Objective The investment objective of the Fund is to provide long-term total return, which includes capital appreciation and income. Principal Investment Strategies of the Fund The Fund invests primarily in equity securities of companies in the world’s developed and emerging capital markets, excluding the United States.The Fund’s investments in equity securities may include dividend-paying securities, common stock and preferred stock issued by companies of any capitalization, as well as American, European, and Global Depositary Receipts (together, “Depositary Receipts”). In seeking to achieve the Fund’s investment objective, the Fund’s subadvisors invest primarily in the equity securities (including Depositary Receipts) of companies located outside the United States.Under normal circumstances, the Fund will invest at least 80% of its net assets (plus borrowings for investment purposes, if any) in the equity securities of non-U.S. companies.(If the Fund changes this investment policy, the Fund will notify shareholders at least 60 days in advance of the change.) While there is no minimum number of countries that will be represented in the Fund’s portfolio, the Fund does intend to diversify its investments among countries and geographic regions, including a significant portion in the world’s emerging markets.However, the Fund may invest a significant portion of its assets in one country or region, if, in the judgment of a subadvisor, economic and business conditions warrant such investments.To the extent that the Fund invests a significant portion of its assets in one country or region at any time, the Fund will face a greater risk of loss due to factors adversely affecting issuers located in that single country or region than if the Fund always maintained a greater degree of diversity among the countries and regions in which it invests. The Subadvisors The Advisor, on behalf of the Fund, has entered into subadvisory agreements with subadvisors to manage the assets of the Fund.Under the subadvisory agreements, each subadvisor is responsible for the day-to-day portfolio management of a distinct portion of the Fund’s portfolio, subject to the Advisor’s oversight.The Fund’s subadvisors, including the portfolio managers that are responsible for managing an allocated portion of the Fund, and the subadvisors’ investment strategies, are: AllianceBernstein L.P. (“AllianceBernstein”), 1345 Avenue of the Americas, New York, New York 10105, serves as a subadvisor to the Fund.AllianceBernstein is a majority-owned, indirect subsidiary of AXA Financial, Inc., which, in turn, is a wholly-owned subsidiary of the AXA Group.As discussed below, AllianceBernstein manages its allocated portion of the Fund’s portfolio by using AllianceBernstein’s International Value strategy in order to identify attractive investment opportunities. 55 The allocated portion of the Fund’s portfolio that is managed using AllianceBernstein’s International Value strategy is managed by a team made up of the following individuals:SharonE. Fay, Chief Investment Officer–Global Value Equities.Ms.Fay has been with the firm for nineteen years.KevinF. Simms.Mr.Simms has been with the firm for sixteen years, and has been Co-Chief Investment Officer–International Value Equities since 2003 and Director of Research–Global Value Equities since 2000.HenryS. D’Auria.Mr.D’Auria has served as Chief Investment Officer–Emerging Markets Value Equities since 2002 and Co-Chief Investment Officer–International Value Equities since 2003.Prior to his current position, Mr.D’Auria managed AllianceBernstein’s global value research department from 1998 to 2002.The SAI provides additional information about each portfolio manager’s compensation, other accounts managed by each portfolio manager, and each portfolio manager’s ownership of securities in the Fund, if any. Securities Selection AllianceBernstein’s International Value strategy focuses on the relationship between a security’s current price and the security’s future earnings and dividend-paying capability, and seeks to purchase securities that are mispriced relative to the securities’ true values.AllianceBernstein believes that short-term thinking can create distortions between the price of a security and its intrinsic value or long-term earnings prospects.AllianceBernstein attempts to capitalize on resultant mispricings through bottom-up, fundamental research and a disciplined valuation process to distinguish those companies that are undergoing temporary stress from those companies that warrant their depressed valuations.AllianceBernstein emphasizes bottom-up security selection, controlled country and sector allocations, and active currency management. In managing its allocated portion of the Fund’s portfolio, AllianceBernstein generally does not maintain explicit constraints on country and sector weightings in the portfolio, and as a result, industry and country exposure is mainly a by-product of AllianceBernstein’s security selection processes. Grantham, Mayo, Van Otterloo & Co. LLC (“GMO”), located at 40 Rowes Wharf, Boston, Massachusetts 02110, serves as a subadvisor to the Fund.GMO was founded in 1977 and is substantially employee owned. Day-to-day management of the Fund is the responsibility of GMO’s Quantitative Division (the “Division”).The Division’s members work collaboratively to manage GMO’s allocated portion of the Fund’s portfolio, and no one person is primarily responsible for day-to-day management of the Fund.Dr. Thomas Hancock, a senior member of the Division, allocates responsibility for GMO’s allocated portion of the Fund’s portfolio to various team members of the Division, oversees the implementation of trades on behalf of the Fund, reviews the overall composition of the portfolio, and monitors cash flows.At GMO, Dr. Hancock is responsible for the portfolio management of all developed market and global quantitative equities portfolios.Dr. Hancock joined GMO in 1995.The SAI provides additional information about the portfolio manager’s compensation, other accounts managed by the portfolio manager, and the portfolio manager’s ownership of securities in the Fund, if any. 56 Securities Selection GMO generally manages its allocated portion of the Fund’s portfolio using fundamental investment principles and quantitative applications.GMO’s quantitative approach focuses primarily on valuation, but also includes an element that focuses on stock price momentum as an indicator of market sentiment and trends in company fundamentals. In constructing its allocated portion of the Fund’s portfolio, GMO uses quantitative models to select stocks from a universe that contains stocks issued by companies from developed countries.GMO’s screening process seeks to identify the most attractive stocks within each geographic region.The universe is screened according to three models:Quality Adjusted Value, Intrinsic Value, and Momentum.Stocks also are analyzed taking into account factors such as country, sector, and currency exposure. For each discipline, GMO constructs a target portfolio from the most attractive decile of stocks within each geographic region.This target portfolio is then fine-tuned through portfolio optimization, which integrates top down country and currency forecasts to tilt the portfolio.The optimization process also integrates additional risk controls on countries, currencies, individual positions, industry sectors, and other factors. The factors considered and models used by GMO may change over time.In using these models to construct its portfolio, GMO seeks to produce a style-balanced portfolio, although stock selection normally reflects a slight bias for value stocks over growth stocks. Lazard Asset Management LLC (“Lazard”), 30 Rockefeller Plaza, New York, New York 10112-6300, serves as a subadvisor to the Fund.Lazard is a wholly-owned subsidiary of Lazard Frères & Co. LLC.Lazard Frères & Co. LLC has one member, Lazard Group LLC, a Delaware limited liability company.Units of Lazard Group LLC are held by Lazard Ltd., a Bermuda corporation with shares that are publicly traded on the New York Stock Exchange. Lazard’s allocated portion of the Fund’s portfolio is managed on a team basis.John R. Reinsberg, James M. Donald, CFA, Rohit Chopra, and Erik McKee, are responsible for the day-to-day management of Lazard’s allocated portion of the Fund’s portfolio.As Deputy Chairman of Lazard Asset Management, Mr. Reinsberg ultimately is responsible for overseeing Lazard’s allocated portion of the Fund’s portfolio.Mr. Reinsberg is responsible for international and global strategies.Mr. Reinsberg joined Lazard in 1992 and is a member of the international equity, international equity select and international strategic equity teams.Mr. Donald, a Managing Director of Lazard, joined Lazard in 1996 and is a portfolio manager on the emerging markets equity team.Mr. Chopra, a Senior Vice President of Lazard, joined Lazard in 1999 and is a portfolio manager/analyst on the emerging markets equity team, focusing on consumer and telecommunications research and analysis.Mr. McKee, a Senior Vice President of Lazard, joined Lazard in 1999 and is a portfolio manager/analyst on Lazard’s emerging markets equity team, focusing on the materials and industrials sectors.The SAI provides additional information about each portfolio manager’s compensation, other accounts managed by each portfolio manager, and each portfolio manager’s ownership of securities in the Fund, if any. 57 Securities Selection In managing its allocated portion of the Fund’s portfolio, Lazard utilizes a bottom-up research approach that seeks to identify financially productive companies that are, in Lazard’s view, inexpensively valued.Lazard begins with a universe of emerging markets companies within a certain capitalization range.By using a screening process, Lazard seeks to eliminate companies with accounting irregularities from the universe of potential investments.The portfolio management team then analyzes the remaining companies’ financial statements in an effort to identify companies that are undervalued relative to other companies in their industries.The final step in Lazard’s securities selection process is fundamental analysis, where sustainability of returns, company catalysts, and management’s incentive and ability to effectively use capital are projected over a three-year time horizon.The resulting securities are assigned initial price targets and ranked within their industries based on expected appreciation.Political, macroeconomic, portfolio, and corporate governance risk are assessed, and each security’s initial price target is adjusted based on these factors.A number of factors may cause Lazard to consider selling a particular security held in the portfolio.These factors include, among other developments, the security trading at or near Lazard’s proprietary price target, a determination by the portfolio manager that the original investment thesis is no longer applicable, as well as political, macroeconomic, or other events.Depending on market conditions, Lazard’s allocated portion of the Fund’s portfolio will typically consist of between 60 and 90 different securities. Massachusetts Financial Services Company (“MFS”), located at 500 Boylston Street, Boston Massachusetts, 02116, serves as a subadvisor to the Fund.MFS is a subsidiary of Sun Life of Canada (U.S.) Financial Services Holdings, Inc., which in turn is an indirect majority-owned subsidiary of Sun Life Financial Inc. (a diversified financial services company). Messrs. Barnaby Wiener and Benjamin Stone are primarily responsible for the day-to-day management of MFS’ allocated portion of the Fund.Mr. Wiener, Investment Officer of MFS, has been employed in the investment area of MFS since 1998.Mr. Stone, Investment Officer of MFS, has been employed in the investment area of MFS since 2005 and was a Research Analyst at Schroders Investment Management from 1997 to 2005.The SAI provides additional information about each portfolio manager’s compensation, other accounts managed by each portfolio manager, and each portfolio manager’s ownership of securities in the Fund, if any. Securities Selection In managing its allocated portion of the Fund’s portfolio, MFS focuses on investing the Fund’s assets in the stocks of companies that MFS believes are undervalued compared to their perceived worth (value companies). Value companies tend to have stock prices that are low relative to the companies’ earnings, dividends, assets, or other financial measures. MFS uses a bottom-up investment approach in buying and selling investments for the Fund. Investments are selected primarily based on fundamental analysis of issuers and their potential in light of the issuers’ current financial conditions and industry positions, and market, economic, political, and regulatory conditions. Factors considered by MFS may include analysis of earnings, cash flows, competitive position, and management ability. Quantitative models that systematically evaluate these and other factors may also be considered by MFS. 58 Invesco Advisers, Inc. (“Invesco”), located at 1555Peachtree Street,N.E., Atlanta, Georgia 30309, serves as a subadvisor to the Fund.Invesco is an indirect, wholly owned subsidiary of Invesco Ltd. Messrs. Hans van den Berg, David Sugimoto, CFA, and Brian Arcese, CFA, are primarily responsible for the day-to-day management of Invesco’s allocated portion of the Fund’s portfolio.Messrs. van den Berg, Sugimoto, and Arcese joined Invesco in 2010 in connection with the sale of substantially all of the retail asset management business of Morgan Stanley to Invesco Ltd.Prior to joining Invesco, Mr. van den Berg served as a Managing Director and head of the international growth equity team of Morgan Stanley Investment Management Inc. (“MSIM") since 2005.Prior to 2005, he was head of international equities at 1838 Investment Advisors.Prior to joining Invesco, Mr. Sugimoto served as an Executive Director and a portfolio manager for the international growth equity team of MSIM since 2005.Prior to 2005, he was an international equity portfolio manager at 1838 Investment Advisors.Prior to joining Invesco, Mr. Arcese served an Executive Director and a portfolio manager for the international growth equity team of MSIM since 2006.Prior to 2006, he was a Vice President and Fund Analyst at BlackRock.The SAI provides additional information about each portfolio manager’s compensation, other accounts managed by each portfolio manager, and each portfolio manager’s ownership of securities in the Fund, if any. Securities Selection [TO BE PROVIDED BY AMENDMENT:] 59 Fixed Income Funds: MGI Core Opportunistic Fixed Income Fund Investment Objective The investment objective of the Fund is to provide total return, consisting of both current income and capital appreciation. Principal Investment Strategies of the Fund In seeking to achieve the Fund’s investment objective of total return, the Fund invests in fixed income securities of U.S. and non-U.S. issuers.The Fund invests primarily in U.S. dollar-denominated, investment grade bonds, including government securities, corporate bonds, and mortgage- and asset-backed securities, among others.The Fund also may invest a significant portion of its assets in any combination of non-investment grade bonds (sometimes called high yield or junk bonds), non-U.S. dollar denominated bonds, and bonds issued by issuers in emerging capital markets.The Fund’s target duration is that of the Barclays Capital U.S. Aggregate Bond Index.As of June 30, 2010, the duration of the Index was approximately [] years.Depending on market conditions, the subadvisors of the Fund may manage their allocated portions of the Fund’s assets to maintain a duration within 20% of the Fund’s target duration.Duration measures a fixed income security’s price sensitivity to interest rates (inverse relationship) by indicating the approximate change in a fixed income security’s price if interest rates move up or down in 1% increments.For example, if interest rates go up by 1%, the price change (due to interest rate movement) of a fund that has a duration of [] years is expected to decline by []%. Under normal circumstances, the Fund will invest at least 80% of its net assets (plus borrowings for investment purposes, if any) in fixed income securities.If the Fund changes this investment policy, the Fund will notify shareholders at least 60 days in advance of the change. The Subadvisors The Advisor, on behalf of the Fund, has entered into subadvisory agreements with subadvisors to manage allocated portions of the assets of the Fund.Under the subadvisory agreements, each subadvisor is responsible for the day-to-day portfolio management of a distinct portion of the Fund’s portfolio, subject to the Advisor’s oversight.The Fund’s subadvisors, including the portfolio managers that are responsible for managing an allocated portion of the Fund, and the subadvisors’ investment strategies, are: BlackRock Financial Management, Inc., a wholly-owned subsidiary of BlackRock, Inc., is located at Park Avenue Plaza, 55 East 52nd Street, New York, New York 10055, and serves as a subadvisor to the Fund. Curtis Arledge, a Managing Director of BlackRock since 2008, is BlackRock's Chief Investment Officer of Fixed Income, Fundamental Portfolios, and a member of the Fixed Income Executive Committee. He is chair of the Fixed Income Investment Strategy meetings, which are the focus of the investment process behind the construction of client portfolios. In addition, he is the head of the Multi-Sector & Mortgages Investment Management Group and Retail and Mutual Fund Products. Mr. Arledge served as Global Head of Fixed Income Division of Wachovia Corporation from 2004 to 2008.Matthew Marra, a Managing Director of BlackRock since 2005, is a member of BlackRock’s Fixed Income Portfolio Management Group.Mr. Marra’s primary responsibility is managing total return portfolios, with a sector emphasis on Treasury and agency securities.Mr. Marra has been a member of BlackRock’s fixed income team since 1997.The SAI provides additional information about each portfolio manager’s compensation, other accounts managed by each portfolio manager, and each portfolio manager’s ownership of securities in the Fund, if any. 60 Securities Selection In managing its allocated portion of the Fund, BlackRock employs a relative value strategy to determine the tradeoff between risk and return.Relative value assessment is applied to sector, sub-sector, and individual security selection decisions.BlackRock’s philosophy emphasizes research and analysis of specific sectors and securities, along with the risks associated with the fixed income markets including interest rate risk, yield curve risk, cash flow risk, credit risk, and liquidity risk.Securities are purchased for the Fund when the management team determines that they have the potential for above-average total return.BlackRock uses its own proprietary research and models to analyze securities, and based on this analysis, the Fund will typically hold approximately 350 to 450 different securities. MacKay Shields LLC (“MacKay”), 9 West 57th Street, New York, New York 10019 serves as a subadvisor to the Fund.MacKay is a wholly-owned subsidiary of New York Life Investment Management Holdings LLC. Day-to-day management of MacKay’s allocated portion of the Fund’s portfolio is the responsibility of the MacKay Shields High Yield Active Core Investment Team.Four portfolio managers are jointly and primarily responsible for the day-to-day management of MacKay’s allocated portion of the Fund’s assets: Dan Roberts, Ph.D., Senior Managing Director; Lou Cohen, CFA, Managing Director; Michael Kimble, CFA, Managing Director; and Taylor Wagenseil, Managing Director.Each portfolio manager has been with MacKay since 2004.The SAI provides additional information about each portfolio manager’s compensation, other accounts managed by each portfolio manager, and each portfolio manager’s ownership of securities in the Fund, if any. Securities Selection The MacKay Shields High Yield Active Core Investment Team consists of four portfolio managers, supported by two dedicated senior credit analysts and two traders who also perform credit and quantitative analysis.The portfolio management team follows an investment process that utilizes a bottom-up security selection strategy, augmented by macroeconomic analysis.The initial credit screen, which consists of a multi-factor progression of both quantitative and qualitative characteristics, is the most important filter, and identifies security candidates for further in-depth analysis.Securities also are subjected to a payoffanalysis, seeking to identifythose bonds within the capital structure that have the most attractive profile and to eliminate bonds with inferior return prospects relative to the risk of loss.The portfolio management team also utilizes extensive proprietary fundamental credit analysis to determine the creditworthiness of each company and evaluates each bond on a relative value basis. 61 Pacific Investment Management Company LLC (“PIMCO”),located at 840 Newport Center Drive, Suite 100, Newport Beach, California 92660, serves as a subadvisor to the Fund.PIMCO is a majority-owned subsidiary of Allianz Global Investors of America L. P. The lead portfolio manager for PIMCO’s allocated portion of the Fund’s portfolio is Chris Dialynas.Mr. Dialynas is a Managing Director, portfolio manager, and a senior member of PIMCO’s investment strategy group.Mr. Dialynas joined PIMCO in 1980.The SAI provides additional information about the portfolio manager’s compensation, other accounts managed by the portfolio manager, and the portfolio manager’s ownership of securities in the Fund, if any. Securities Selection In managing its allocated portion of the Fund’s portfolio and selecting securities, PIMCO develops an outlook for interest rates, currency exchange rates, and the economy; analyzes credit and call risks; and uses other securities selection techniques.The proportion of the Fund’s assets allocated to PIMCO that are committed to investment in securities with particular characteristics (such as quality, sector, interest rate, or maturity) varies, based on PIMCO’s outlook for the U.S. economy and the economies of other countries in the world, the financial markets, and other factors. PIMCO attempts to identify areas of the bond market that are undervalued relative to the rest of the market.PIMCO identifies these areas by grouping bonds into sectors, such as money markets, governments, corporates, mortgages, asset-backed, and international.PIMCO bases its security selection on bottom-up techniques, including sensitivity to volatility, fundamental credit analysis, and quantitative research.Sophisticated proprietary software and analytics then assist in evaluating sectors and the structural integrity of specific securities, as well as pricing specific securities. PIMCO utilizes all major sectors of the bond market, and determines sector exposures based on its cyclical outlook and a forecast of interest rate volatility.Once investment opportunities are identified, PIMCO will shift assets among sectors depending on changes in relative valuations and credit spreads.When setting portfolio duration, PIMCO emphasizes long-term secular trends and avoiding extreme swings in duration.PIMCO develops a long-term secular outlook for duration, and fine-tunes the outlook quarterly for cyclical changes.Portfolio duration for PIMCO’s allocated portion of the Fund’s portfolio typically will be within 30% of the benchmark. Western Asset Management Company (“Western”), located at 385 East Colorado Boulevard, Pasadena, California 91101, serves as a subadvisor to the Fund.Western was founded in 1971, and is a wholly-owned subsidiary of Legg Mason, Inc. 62 A team of investment professionals at Western, led by Chief Investment Officer Stephen A. Walsh, Chief Investment Officer Emeritus S. Kenneth Leech, and Portfolio Managers Edward A. Moody, Carl L. Eichstaedt, Mark Lindbloom, Michael Buchanan, and Keith Gardner, manages Western’s allocated portion of the Fund’s assets.Mr. Walsh and Mr. Leech serve as co-team leaders responsible for day-to-day strategic oversight of Western’s allocated portion of the Fund’s portfolio and for supervising the day-to-day operations of the various sector specialist teams dedicated to the specific asset classes.Mr. Moody, Mr. Eichstaedt, Mr. Lindbloom, Mr. Buchanan, and Mr. Gardner are responsible for portfolio structure, including sector allocation, duration weighting, and term structure decisions.Messrs. Walsh, Leech, Moody, Eichstaedt, and Gardner have each served as portfolio managers for Western for over 15 years.Mr. Lindbloom has been employed as a portfolio manager for Western since 2005.Prior to joining Western, Mr. Lindbloom was employed as a portfolio manager for Citigroup Asset Management for nine years.Mr. Buchanan has been with Western since 2005.He previously worked as Managing Director, Head of US Credit Products, for Credit Suisse Asset Management.The SAI provides additional information about each portfolio manager’s compensation, other accounts managed by each portfolio manager, and each portfolio manager’s ownership of securities in the Fund, if any. Securities Selection Western’s team approach to portfolio management revolves around an investment outlook developed by the US/Global Broad Market Committee. These senior professionals, each with expertise in a specific area of the fixed income market, interact on a daily basis to evaluate developments in the market and the economy, and meet formally at least every two weeks to review Western’s economic outlook and investment strategy. With each member’s area of expertise represented, the group reaches a consensus view on the outlook for the economy over a six- to nine-month horizon.With the investment outlook defined, the US/Global Broad Market Committee compares its perception of relative values with those implied by the market’s pricing, and sets a recommended portfolio structure with targets for duration, term structure, and sector allocation. The portfolio managers incorporate this outlook into their strategy within the constraints and guidelines of each individual portfolio. The sector specialists, who are grouped by market sector (i.e., corporate, high yield, mortgage- and asset-backed, and emerging market), concentrate on research, identifying issuers and issues appropriate for Western’s universe by considering relative credit strength, liquidity, issue structure, event risk, covenant protection, and market valuation. MGI US Short Maturity Fixed Income Fund Investment Objective The investment objective of the Fund is to provide safety of principal and a moderate level of income. Principal Investment Strategies of the Fund In seeking to achieve the Fund’s investment objective, the Fund invests in fixed income securities of U.S. issuers.The Fund invests primarily in U.S. dollar-denominated, investment grade bonds, including government securities, corporate bonds, and mortgage and asset backed securities, among others.The Fund’s portfolio will typically have a duration of one to three years.Duration measures the potential volatility of the price of a bond or a portfolio of bonds prior to maturity.Duration is the magnitude of the change in price of a bond relative to a given change in the market interest rate.Generally, the price of a bond with a shorter duration will be less sensitive to changes in interest rates than the price of a bond with a longer duration. 63 Under normal circumstances, the Fund will invest at least 80% of its net assets (plus borrowings for investment purposes, if any) in fixed income securities of U.S. issuers.If the Fund changes this investment policy, the Fund will notify shareholders at least 60 days in advance of the change. The Subadvisor J.P. Morgan Investment Management Inc. (“JPMIM”), located at 245 Park Avenue, New York, New York 10167, serves as the subadvisor to the Fund.JPMIMis an indirect, wholly-owned subsidiary of JPMorgan Chase & Co. JPMorgan Chase & Co. is a publicly traded global financial services company with a vast array of businesses. Messrs. Gregg F. Hrivnak and Richard D. Figuly are primarily responsible for the day-to-day management of the Fund.Mr. Hrivnak, Vice President of JPMIM, has been employed at JPMIM since 1989, and is a fixed income portfolio manager and trader for the Columbus Taxable Bond Team.Mr. Figuly, Vice President of JPMIM, has been employed at JPMIM since 1994, and is a fixed income portfolio manager and trader for the Columbus Taxable Bond Team.The SAI provides additional information about each portfolio manager’s compensation, other accounts managed by each portfolio manager, and each portfolio manager’s ownership of securities in the Fund, if any. Securities Selection JPMIM uses a value-oriented approach to fixed income investment management.Central to this approach is an emphasis on identifying securities that are priced inefficiently through a bottom-up, value-oriented methodology.Sector allocation decisions are based on a broad sector outlook, expected return outlook, and valuation analysis combined with the bottom-up analysis of individual securities and an analysis of different market sectors.Yield curve management, with an emphasis on evaluating relative risk/reward relationships along the yield curve, is another important element of JPMIM’s value-oriented approach.Portfolio duration management is used primarily as a risk control measure.JPMIM selects individual securities after performing a risk/reward analysis that includes an evaluation of interest rate risk, credit risk, and the complex legal and technical structure of the transaction. Additional Risks of the Funds All investment securities are subject to inherent market risks and fluctuations in value due to earnings, economic, and political conditions and other factors.These risks could adversely affect the NAV and total return of a Fund, the value of a Fund’s investments, and your investment in a Fund.For a description of the principal risks of investing in a Fund, please see “Principal Risk Factors” in each Fund’s summary section earlier in this prospectus. 64 The following are descriptions of the secondary risks of some of the Funds, as indicated below. Convertible Securities Risk The Domestic Equity Funds, the MGI Non-US Core Equity Fund, and the MGI Core Opportunistic Fixed Income Fund may invest in convertible securities (preferred stocks, debt instruments, and other securities convertible into common stocks) that may offer higher income than the common stocks into which the convertible securities are convertible or exchangeable.While convertible securities generally offer lower yields than non-convertible debt securities of similar quality, the prices of convertible securities may reflect changes in the values of the underlying common stocks into which such debt securities are convertible or exchangeable.As a general rule, convertible securities entail less risk than an issuer’s common stock, although convertible securities usually have less potential for appreciation in value than common stock. Counterparty Risk The risk that the issuer or guarantor of a fixed income security, the counterparty to a derivatives contract, or a borrower of a Fund’s securities will be unwilling or unable to make timely principal, interest, or settlement payments, or otherwise to honor its obligations. Derivatives Risk The Funds may engage in a variety of transactions involving derivatives, such as futures, options, warrants, and swap contracts.Derivatives are financial instruments, the value of which depends upon, or is derived from, the value of something else, such as one or more underlying investments, pools of investments, indexes, or currencies.A subadvisor may use derivatives both for hedging and non-hedging purposes, although it is anticipated that the use of derivatives within the Funds will generally be limited to maintaining exposure to certain market segments or asset classes, or facilitating certain portfolio transactions.Investments in derivatives may be applied toward meeting a requirement to invest in a particular kind of investment if the derivatives have economic characteristics similar to that investment. Derivatives involve special risks and may result in losses.The successful use of derivatives depends on the ability of a subadvisor to manage these sophisticated instruments.The prices of derivatives may move in unexpected ways due to the use of leverage or other factors, especially in unusual market conditions, and may result in increased 65 volatility.For further information about the risks of derivatives, see the SAI. Emerging Markets Investments Risk The MGI Non-US Core Equity Fund may invest in emerging markets securities.The prices of emerging markets securities may be more volatile than the prices of other foreign investments, and investments in these securities may present a greater risk of loss. Foreign Investments Risk The Domestic Equity Funds may invest in securities of non-U.S. issuers and in Depositary Receipts of non-U.S. companies.Investing in foreign securities, including Depositary Receipts, typically involves more risks than investing in U.S. securities.These risks can increase the potential for losses in the Funds and affect their respective share prices.Generally, securities of many foreign issuers may be less liquid, and their prices may be more volatile, than the securities of comparable U.S. issuers. High Yield Securities Risk Securities rated “BB” or below by S&P or “Ba” or below by Moody’s are known as “high yield” securities and are commonly referred to as “junk bonds.”These securities involve greater risk of loss due to credit deterioration and are less liquid, especially during periods of economic uncertainty or change, than higher quality debt securities.Lower-rated debt securities generally have a higher risk that the issuer of the security may default and not make required payments of interest or principal. Mortgage-Backed and Asset-Backed Securities Risk The Fixed Income Funds may invest in mortgage-backed and asset-backed securities.Mortgage-backed securities are securities representing interests in pools of mortgage loans.These securities generally provide holders with payments consisting of both interest and principal as the mortgages in the underlying mortgage pools are paid off.When interest rates fall, borrowers may refinance or otherwise repay principal on their mortgages earlier than scheduled.When this happens, certain types of mortgage-backed securities will be paid off more quickly than originally anticipated, and a Fund may be forced to reinvest in obligations with lower yields than the original obligations. 66 Asset-backed securities are securities for which the payments of interest and/or principal are backed by loans, leases, and other receivables.Asset-backed securities are subject to many of the same types of risks as mortgage-backed securities.In addition, issuers of asset-backed securities may have limited ability to enforce the security interest in the underlying assets, and credit enhancements provided to support the securities, if any, may be inadequate to protect investors in the event of default. Securities Lending The Funds may lend their portfolio securities.Securities will be loaned pursuant to agreements requiring that the loans be continuously secured by collateral in cash, short-term debt obligations, government obligations, or bank guarantees at least equal to the values of the portfolio securities subject to the loans.The Funds bear the risk of loss in connection with the investment of any cash collateral received from the borrowers of their securities. Small and Medium Capitalization Stock Risk The MGI US Large Cap Growth Equity Fund and the MGI US Large Cap Value Equity Fund may invest in securities of small and medium capitalization companies.These securities may be subject to more abrupt or erratic movements than securities of larger companies, may have limited marketability, and may be less liquid than securities with larger capitalizations. Value Stock Risk The MGI Non-US Core Equity Fund may invest in value stocks.A particular value stock may not increase in price, as anticipated by the subadvisor.Also, cyclical stocks tend to increase in value more quickly during economic upturns than non-cyclical stocks, but cyclical stocks also tend to lose value more quickly in economic downturns. Cash and Short-Term Investments Although each Fund generally expects to be fully invested in accordance with its investment strategies as described in this prospectus, the Funds may also hold cash and short-term instruments for temporary or defensive purposes, including in anticipation of redemptions or prior to investment of deposits and other proceeds in accordance with the Funds’ investment objectives and policies.The types of short-term instruments in which the Funds may invest for such temporary purposes include short-term fixed-income securities (such as securities issued or guaranteed by the U.S. government or its agencies or instrumentalities), money market mutual funds, repurchase agreements, certificates of deposit, time deposits and bankers’ acceptances of certain qualified financial institutions, corporate commercial paper, and master demand notes. When a Fund takes temporary defensive positions by increasing its holdings in cash, money market instruments, or repurchase agreements, the Fund may not participate in market advances or declines to the same extent that the Fund would if it remained more fully invested in portfolio securities.In addition, the Fund might not achieve its investment objective. 67 The Funds also may invest in futures contracts and pools of futures contracts that are intended to provide a Fund with exposure to certain markets or asset classes.From time to time, the Funds also may hold short-term instruments denominated in currencies other than the U.S. dollar. Additional Information Commodity Pool Operator Exemption.The Trust has claimed an exclusion from the definition of the term “commodity pool operator” under the Commodity Exchange Act (the “CEA”), and, therefore, is not subject to registration or regulation as a commodity pool operator under the CEA. Selective Disclosure of Portfolio Holdings The Funds have adopted policies and procedures with respect to the disclosure of their portfolio securities.A description of these policies and procedures is available in the SAI. Who Manages the Funds Investment Advisor and the Subadvisors Mercer Global Investments, Inc. (the “Advisor”), a Delaware corporation located at 99 High Street, Boston, Massachusetts 02110, serves as the investment advisor to the Funds.The Advisor is an indirect, wholly-owned subsidiary of Marsh & McLennan Companies, Inc.The Advisor is registered as an investment advisor with the SEC.The Advisor is an affiliate of Mercer Investment Consulting, Inc. (“Mercer IC”), an investment consultant with more than 37 years’ experience reviewing, rating, and recommending investment managers for institutional clients. The Advisor has overall supervisory responsibility for the general management and investment of each Fund’s securities portfolio, and, subject to review and approval by the Board of Trustees of the Trust (the “Board”):(i) sets the Funds’ overall investment strategies; (ii) evaluates, selects, and recommends subadvisors to manage all or part of the Funds’ assets; (iii) when appropriate, allocates and reallocates the Funds’ assets among subadvisors; (iv) monitors and evaluates the performance of subadvisors, including the subadvisors’ compliance with the investment objectives, policies, and restrictions of the Funds; and (v) implements procedures to ensure that the subadvisors comply with the Funds’ investment objectives, policies, and restrictions. 68 When identifying possible subadvisors, the Advisor typically (but not always) begins with a universe of investment managers rated highly by the Manager Research Group of Mercer IC (the “Mercer Research Group”).The Mercer Research Group evaluates each investment manager based upon both quantitative and qualitative factors, including:an assessment of the strength of the overall investment management organization; the people involved in the investment process; the appropriateness of the investment product and its composites; and an analysis of the investment manager’s investment philosophy and process, risk-adjusted performance, consistency of performance, and the style purity of the product.The Advisor’s portfolio management team reviews each manager that is highly rated by the Mercer Research Group, and creates a short list for further analysis.Short-list candidates are scrutinized to evaluate performance and risk characteristics, performance in up and down markets, investment styles, and characteristics of the securities held in the portfolio.The Advisor’s portfolio management team then conducts off-site and on-site due diligence visits to meet the subadvisors’ portfolio management teams.The list of candidates is further narrowed, and each potential subadvisor, in combination with the existing subadvisor(s) of the portfolio, is analyzed using proprietary methods.The most compatible subadvisor candidates are then put through an on-site compliance review conducted by the Advisor’s compliance staff.Results are shared with the Advisor’s portfolio management team, after which the final selection of the subadvisor is made. The Advisor also considers the Mercer Research Group’s ratings of investment managers when contemplating the termination of a subadvisor.Although the recommendations of the Mercer Research Group are given substantial weight in the decision-making process, the Advisor’s portfolio management team performs its own analysis of potential and existing subadvisors and is ultimately responsible for selecting or terminating a subadvisor.Therefore, there is a possibility that the Advisor’s decision with respect to a particular subadvisor may differ from recommendations made by the Mercer Research Group. The Advisor manages the Funds based on the philosophy and belief that portfolios that are advised by appropriately constructed combinations of quality, asset-class specialist investment managers can generally be expected to provide consistent, above-average performance over time.Denis Larose, CFA, ChristopherA. Ray, CFA, Ian Dillon, Manny Weiss, and Wilson Berglund are responsible for establishing the Funds’ overall investment strategies and evaluating and monitoring the subadvisors managing the Funds.Mr.Larose, the Chief Investment Officer of the Advisor, has been involved in the investment industry since 1998.From 2006 to 2007, Mr.Larose was the Chief Investment Officer of Mercer Global Investments Canada Limited.From 2004 to 2006, Mr. Larose was the Chief Investment Officer of a public service pension plan located in Ontario, Canada.Mr. Larose leads the portfolio management team and chairs the Investment Committee, which develops the philosophy and establishes investment policies for the business.Mr.Ray, Head of Investments (US) of the Advisor, has been involved in the investment industry since 1988.He previously served as a senior vice president, consultant relations manager, and fixed income portfolio manager with a diversified mutual fund company.Mr. Dillon is a Principal with Mercer Global Investments Canada since 2006.Prior to that, Mr. Dillon held various investment positions with a diversified mutual fund company from 1996 to 2006, including serving as Chief Investment Strategist from 2004 to 2006.Mr. Weiss has been a Portfolio Manager with the Advisor since January 2009.Prior to that, Mr. Weiss held various positions with 2100 Capital Group LLC from 2005 to 2007, and was an investment professional with Putnam Investments from 1987 to 2005.Mr. Berglund has been a Portfolio Manager with the Advisor since January 2009.Prior to that, Mr. Berglund held various positions with Putnam Investments from 2000 to 2009. The Funds pay the Advisor fees for managing the Funds’ investments that are calculated as a percentage of the Funds’ assets under management.The following represents the total advisory fees payable by the Funds: 69 Investment Advisory Fee* Funds Assets up to $750 million Assets in excess of $750 million MGI US Large Cap Growth Equity Fund 0.55% 0.53% MGI US Large Cap Value Equity Fund 0.53% 0.51% MGI US Small/Mid Cap Growth Equity Fund 0.90% 0.90% MGI US Small/Mid Cap Value Equity Fund 0.90% 0.90% MGI Non-US Core Equity Fund 0.75% 0.73% MGI Core Opportunistic Fixed Income Fund 0.35% 0.33% MGI US Short Maturity Fixed Income Fund 0.25% 0.23% * Consists of the total advisory fee payable by the Funds to the Advisor.The Advisor is responsible for paying the subadvisory fees. The Trust, with respect to each Fund, and the Advisor have entered into a written contractual fee waiver and expense reimbursement agreement (the “expense reimbursement agreement”) pursuant to which the Advisor has agreed to waive a portion of its fees and/or to reimburse expenses to the extent that each Fund’s expenses otherwise would exceed the “Net Expenses” for the Class S shares of the Fund, as shown in the Annual Fund Operating Expenses table contained in the “Summary of the Funds” in this prospectus.Pursuant to the expense reimbursement agreement, the Advisor is entitled to be reimbursed for any fees the Advisor waives and Fund expenses that the Advisor reimburses for a period of three years following such fee waivers and expense reimbursements, to the extent that such reimbursement of the Advisor by each Fund will not cause the Fund to exceed any applicable expense limitation that is in place for the Fund.The expense reimbursement agreement will remain in effect through March 31, 2011, and will continue in effect from year to year thereafter unless terminated by the Trust or the Advisor. The Advisor has entered into subadvisory agreements (the “Subadvisory Agreements”) with the subadvisors pursuant to which the subadvisors are compensated out of the investment advisory fees that the Advisor receives from the Funds.The current subadvisors to the Funds are identified under “Investment Objectives and Principal Investment Strategies” earlier in this prospectus. A discussion regarding the basis for the Board’s approval of the investment management agreement with the Advisor and each Subadvisory Agreement (other than the Sub-Advisory Agreements listed below) is available in the Funds’ semi-annual report to shareholders for the period ended September 30, 2009.A discussion regarding the basis for the Board’s approval of the Subadvisory Agreements with GSAM and PIMCO is available in the Funds’ annual report to shareholders for the period ending September 30, 2008.A discussion regarding the basis for the Board’s approval of the Subadvisory Agreements with Systematic, River Road, and MSIM is available in the Funds’ annual report to shareholders for the period ending March 31, 2009. A discussion regarding the basis for the Board’s approval of the Subadvisory Agreements with MFS is available in the Funds’ annual report to shareholders for the period ending March 31, 2010.A discussion regarding the basis for the Board’s approval of the Subadvisory Agreements with Atlanta Capital, JPMIM, Neuberger Berman and Invesco will be available in the Funds’ semi-annual report to shareholders for the period ending September 30, 2010. 70 The Trust and the Advisor have obtained an exemptive order (the “Exemptive Order”) from the SEC that permits the Trust and the Advisor, subject to certain conditions and approval by the Board, to hire and retain subadvisors and modify subadvisory arrangements without shareholder approval.Under the Exemptive Order, the Advisor may act as a manager of managers for all or some of the Funds, and the Advisor supervises the provision of portfolio management services to those Funds by the subadvisors.The Exemptive Order allows the Advisor:(i) to continue the employment of an existing subadvisor after events that would otherwise cause an automatic termination of a subadvisory agreement with the subadvisor; and (ii) to reallocate assets among existing or new subadvisors.Within 90 days of retaining new subadvisors, the affected Fund(s) will notify shareholders of the changes.The Advisor has ultimate responsibility (subject to oversight by the Board) to oversee the subadvisors and recommend their hiring, termination, and replacement.The Exemptive Order also relieves the Funds from disclosing certain fees paid to non-affiliated subadvisors in documents filed with the SEC and provided to shareholders. Administrative Services State Street Bank and Trust Company (the “Administrator”), located at 200 Clarendon Street, Boston, Massachusetts, is the administrator of the Funds.The Funds pay the Administrator at an annual rate of the Funds’ average daily net assets for external administrative services.These external administrative services include fund accounting, daily and ongoing maintenance of certain Fund records, calculation of the Funds’ NAVs, and preparation of shareholder reports. The Advisor provides certain internal administrative services to the Class S shares of the Funds, for which the Advisor receives a fee of 0.15% of the average daily net assets of the Class S shares of the Funds.These internal administrative services include attending to shareholder correspondence, requests and inquiries, and other communications with shareholders; assisting with exchanges and with the processing of purchases and redemptions of shares; preparing and disseminating information and documents for use by beneficial shareholders; and monitoring and overseeing non-advisory relationships with entities providing services to the Class S shares, including the transfer agent.From time to time, payments may be made to affiliates of the Advisor by the Funds or the Advisor, out of the Advisor’s own resources, for services provided by those affiliates. Pricing of Fund Shares The price of each Fund’s shares is based on its NAV.The NAV per share of each class equals the total value of its assets, less its liabilities, divided by the number of its outstanding shares.Shares are only valued as of the close of regular trading on the New York Stock Exchange (the “Exchange”) each day the Exchange is open.The Exchange normally is not open, and the Funds do not price their shares, on most national holidays and on Good Friday. Each Fund values its investments for which market quotations are readily available at market value.Each Fund values short-term investments that will mature within 60 days at amortized cost, which approximates market value.Each Fund values all other investments and assets at their fair value.The Board has delegated its responsibility of valuing portfolio securities to the Advisor, subject to continuing Board oversight.The Advisor has appointed a Valuation Committee that is responsible for overseeing the day-to-day process of valuing portfolio securities.With respect to portfolio securities for which market quotations are not readily available or (in the opinion of the Advisor or the applicable subadvisor) do not otherwise accurately reflect the fair value of the security, the Valuation Committee will value such securities at fair value based upon procedures approved by the Board. 71 The Funds translate prices for their investments quoted in foreign currencies into U.S. dollars at current exchange rates.As a result, changes in the value of those currencies in relation to the U.S. dollar may affect a Fund’s NAV.Because foreign markets may be open at different times than the Exchange, the value of a Fund’s shares may change on days when shareholders are not able to buy or sell them.If events materially affecting the values of a Fund’s foreign investments (in the opinion of the Advisor and the subadvisors) occur between the close of foreign markets and the close of regular trading on the Exchange, or if reported prices are believed by the Advisor or the subadvisors to be unreliable, these investments will be valued at their fair value.The Funds may rely on third-party pricing vendors to monitor for events materially affecting the values of the Funds’ foreign investments during the period between the close of foreign markets and the close of regular trading on the Exchange.If events occur that materially affect the values of the Funds’ foreign investments, the third-party pricing vendors will provide revised values to the Funds. If market quotations are not readily available for a Fund’s investment in domestic securities, such as restricted securities, private placements, securities for which trading has been halted (as a result of a significant event such as a merger, bankruptcy, or other significant issuer-specific development), or other illiquid securities, these investments will be valued at their fair value.While fair value pricing may be more commonly used with the Funds’ foreign investments, fair value pricing also may be used with domestic securities, where appropriate. The use of fair value pricing by the Funds may cause the NAVs of their shares to differ from the NAVs that would be calculated by using closing market prices.Also, due to the subjective nature of fair value pricing, a Fund’s value for a particular security may be different from the last quoted market price. Purchasing and Selling Fund Shares Class S Shares This prospectus offers you Class S shares of the Funds.Class S shares generally are available only to persons making a minimum $10,000 investment, including retail investors and retirement and other institutional investors that do not meet the minimum investment requirements for investing in the three other classes of shares of the Funds (Class Y-1, Class Y-2, or Class Y-3 shares).Class S shares do not assess an initial or contingent deferred sales charge.As discussed below, Class S shares are subject to a 12b-1 fee of 0.25%.In the case of Class S shares, shareholder servicing is performed by Mercer and/or its affiliates, and the Class S shares pay an internal administrative fee for these services.The class of shares that is best for you depends on a number of factors, such as whether you are a retirement plan or non-retirement plan investor, the amount you intend to invest, and the level of services that you desire.Please consult the Advisor, your plan administrator or recordkeeper, or your financial advisor, to confirm that Class S shares are most appropriate for you. 72 Marketing and Shareholder Services (12b-1) Plan The Funds have adopted a plan of marketing and shareholder services, or “12b-1 plan,” to finance the provision of certain marketing services and shareholder services to owners of Class S shares of the Funds.The plan provides for payments at annual rates (based on average net assets) of up to 0.25% of each Fund’s Class S shares.These fees are used to pay fees to financial intermediaries, such as qualified dealers and retirement recordkeepers, for providing certain marketing and shareholder services.Because these fees are paid out of the Funds’ assets or income on an ongoing basis, over time these fees will increase the cost of your investment (reducing the return of your investment) and may cost you more than paying other types of sales charges.For investors in defined contribution plans administered by Mercer HR Services LLC (“Mercer Services”), an affiliate of the Advisor that provides administrative services to retirement plans, these fees may be paid to Mercer Services.Also, these fees may be paid to the Advisor, or to Mercer Securities, a division of MMC Securities Corp., an affiliate of the Advisor, in connection with their providing marketing services for the Class S shares of the Funds. Purchasing Class S Shares The Funds sell their Class S shares at the offering price, which is the NAV.Class S shares may not be available through certain financial advisors and retirement plan administrators or recordkeepers. Class S shares may be purchased through your financial advisor or directly by contacting PNC Global Investment Servicing (U.S.) Inc., the Funds’ transfer agent (the “Transfer Agent”), located at PO Box 9811, Providence, Rhode Island02940-8011.If you are a defined contribution retirement plan, Class S shares also may be purchased through your retirement plan administrator or recordkeeper.The Transfer Agent or your financial advisor, plan administrator or recordkeeper, as applicable, must receive your request in proper form before the close of regular trading on the Exchange for you to receive that day’s NAV.Your financial advisor or retirement plan administrator or recordkeeper, as applicable, will be responsible for furnishing all necessary documents to the Transfer Agent, and may charge you for these services.If you wish to purchase Class S shares directly from the Funds, you may complete an order form and write a check for the amount of Class S shares that you wish to buy, payable to the Trust.Return the completed form and check to the Transfer Agent. A Fund may accept orders to purchase Fund shares in-kind with securities, rather than with cash, when consistent with the Fund’s investment objective and policies.Acceptance of such purchases will be at the Advisor’s discretion.Contact the Advisor for further information. The Funds may periodically close to new purchases of shares.The Funds may refuse any order to buy shares if the Funds and the Advisor determine that doing so would be in the best interests of the Funds and their shareholders. 73 Customer Identification Mutual funds must obtain and verify information that identifies investors opening new accounts.If a Fund is unable to collect the required information, the Fund or its agents may not be able to open a Fund account.Investors must provide their full name, residential or business address, social security or tax identification number, and date of birth (as applicable).Entities, such as trusts, estates, corporations, and partnerships, must also provide other identifying information.The Funds or their agents may share identifying information with third parties for the purpose of verification.If a Fund or its agents cannot verify identifying information after opening an account, the Fund reserves the right to close the account. Selling Class S Shares You can sell your Class S shares back to the Funds on any day the Exchange is open, through the Advisor, your plan administrator or recordkeeper, your financial advisor, or directly to the Funds, depending upon through whom and how you own your Class S shares.Payment for redemption may be delayed until a Fund collects the purchase price of shares, which may be up to 10 calendar days after the purchase date. Selling Class S Shares through Your Financial Advisor Your financial advisor must receive your request to sell Class S shares in proper form before the close of regular trading on the Exchange for you to receive that day’s NAV.Your financial advisor will be responsible for furnishing all necessary documents to the Transfer Agent on a timely basis and may charge you for his or her services. Selling Class S Shares Directly to the Funds The Transfer Agent must receive your request to sell Class S shares in proper form before the close of regular trading on the Exchange in order to receive that day’s NAV. By mail.Send a letter of instruction signed by all registered owners or their legal representatives to the Transfer Agent. By telephone.You may use the Transfer Agent’s telephone redemption privilege to redeem Class S shares valued at less than $100,000 unless you have notified the Transfer Agent of an address change within the preceding 15 days, in which case other requirements may apply.Unless you indicate otherwise on the account application, the Transfer Agent will be authorized to accept redemption instructions received by telephone. The telephone redemption privilege may be modified or terminated without notice. Additional Requirements In certain situations, for example, if you sell Class S shares with a value of $100,000 or more, the signatures of all registered owners or their legal representatives must be guaranteed by a bank, broker-dealer, or certain other financial institutions.In addition, the Transfer Agent usually requires additional documents for the sale of Class S shares by a corporation, partnership, agent or fiduciary, or a surviving joint owner.For more information concerning the relevant signature guarantee and documentation requirements, contact the Transfer Agent. 74 Payments by the Funds Each Fund generally sends you payment for your Class S shares the business day after your request is received.Under unusual circumstances, the Funds may suspend redemptions, or postpone payment for more than seven days, as permitted by federal securities law. Redemptions by the Funds Each Fund reserves the right to pay redemptions “in-kind” (i.e., payment in securities rather than cash) if the value of the Class S shares that you are redeeming is large enough to affect a Fund’s operations (for example, if it represents more than $250,000 or 1% of a Fund’s assets).In these cases, you might incur brokerage costs converting the securities to cash. The Funds also reserve the right to close any account if the account value falls below the Funds’ minimum account level or if you are deemed to engage in activities that are illegal (such as late trading) or otherwise believed to be detrimental to the Funds (such as market timing) to the fullest extent permitted by law.The 2.00% short-term trading fee will apply to redemptions of shares that have been held less than 30 days, including redemptions described in this section. Exchanging Class S Shares If you want to switch your investment from one Fund to another Fund, you can exchange your Class S shares of the Fund for the Class S shares of another Fund at NAV.If you hold your Class S shares through a financial advisor, contact the financial advisor regarding the details of how to exchange your shares.If you hold your Class S shares through a retirement plan, contact the plan administrator or recordkeeper for details of how to exchange your shares.If you hold your Class S shares directly with the Funds, contact the Transfer Agent, and complete and return an Exchange Authorization Form, which is available from the Transfer Agent.A telephone exchange privilege is currently available for amounts up to $500,000.Ask the Advisor, your financial advisor, your plan administrator or recordkeeper, or the Transfer Agent for a prospectus of the Funds. Some Funds may not be available in all states. The exchange privilege is not intended as a vehicle for short-term trading.As described above, excessive exchange activity may interfere with portfolio management and have an adverse effect on all shareholders.In order to limit excessive exchange activity and otherwise to promote the best interests of the Funds, each Fund will impose a short-term trading fee of 2.00% of the total exchange amount (calculated at market value) on exchanges of shares held for 30 days or less.Administrators, trustees, or sponsors of retirement plans also may impose short-term trading fees. The Funds also reserve the right to revise or terminate the exchange privilege, limit the amount or number of exchanges, or reject any exchange.The Fund into which you would like to exchange also may reject your exchange.These actions may apply to all shareholders or only to those shareholders whose exchanges the Funds or the Advisor determines are likely to have a negative effect on the Fund or the other Funds.Consult the Funds, the Advisor, or your plan administrator or recordkeeper before requesting an exchange. 75 Frequent Trading of Fund Shares The Funds, the Advisor, and MGI Funds Distributors, Inc., the Trust’s distributor (the “Distributor”), reserve the right to reject any purchase order for any shares of any class of the Funds for any reason.The Funds are not designed to serve as vehicles for frequent trading in response to short-term fluctuations in the securities markets.Accordingly, purchases, including those that are part of exchange activity, that the Funds, the Advisor, or the Distributor has determined could involve actual or potential harm to the Funds may be rejected.Frequent trading of Fund shares may lead to increased transaction costs to the Funds, less efficient management of the Funds’ portfolios (by disrupting portfolio investment strategies), and taxable gains to the remaining shareholders, resulting in dilution of the value of the shares held by long-term shareholders.The MGI Non-U.S. Core Equity Fund may be subject to the risk of one form of frequent trading called time-zone arbitrage, where shareholders of the Fund seek to take advantage of time-zone differences between the close of foreign markets in which the Fund’s securities trade, and the close of U.S. markets.Arbitrage opportunities may also occur in Funds that hold small capitalization securities (such as the MGI U.S. Small/Mid Cap Growth Equity Fund and MGI U.S. Small/Mid Cap Value Equity Fund) or in Funds that invest in thinly-traded securities (such as high yield securities, which may be held by the MGI Core Opportunistic Fixed Income Fund). Because the Funds are designed for long-term shareholders, the Board has adopted the following policies and procedures that are designed to restrict frequent purchases and redemptions of the Funds’ shares.Each Fund will impose a short-term trading fee of 2.00% of the total redemption amount (calculated at market value) if you sell or exchange your shares after holding them for 30 days or less.The short-term trading fee is paid directly to the Funds and is designed to offset brokerage commissions, market impact, and other costs associated with short-term trading.The short-term trading fee will not apply in the following circumstances:redemptions to pay distributions or loans from certain defined contribution plans; redemptions for loan repayment; redemptions from certain omnibus accounts; redemptions in the event of shareholder death or post-purchase disability; redemptions made as part of a systematic withdrawal plan; transactions in defined contribution plans for which Mercer Services is not the administrator; redemptions by the MGI Collective Trust; and transactions for a discretionary investment management client of the Advisor when the client has provided the Advisor with advance notice of a planned redemption and the Advisor retains discretion to effect the redemption on behalf of the client.Furthermore, exchanges by plan participants in defined contribution plans for which Mercer Services is the administrator will be subject to the short-term trading fee only with respect to shares that were purchased by exchange (rather than by contribution).For purposes of determining whether the short-term trading fee applies, the shares that were held the longest will be redeemed first.Administrators, trustees, or sponsors of retirement plans also may impose short-term trading fees.Please see the SAI for details. 76 In addition to the short-term trading fee, the Board has adopted the following additional policies and procedures.Any shareholder that is confirmed to have initiated four or more round trips (via exchanges or redemptions), all equal to or greater than $10,000 in value within a 180-day period, will receive a warning.If subsequent activity of two or more round trips occurs within 180 days, the shareholder’s exchange privilege will be revoked, and the shareholder will not be permitted to purchase additional shares of the Funds.These policies do not apply to the MGI Collective Trust or to discretionary investment management clients of the Advisor where the Advisor has discretion to effect the trade. There is no assurance that these policies and procedures will be effective in limiting frequent trading in all accounts.For example, the Funds may not be able to effectively monitor, detect, or limit short-term or excessive trading by underlying shareholders that occurs through omnibus accounts maintained by broker-dealers or other financial intermediaries. As discussed in “Redemptions by the Funds” earlier in this prospectus, the Funds reserve the right to refuse future purchases or exchanges of shares of the Funds if you are deemed to be engaging in illegal activities (such as late trading) or otherwise detrimental to the Funds (such as market timing). Fund Distributions and Taxes Dividends and Distributions Distributions.Each Fund intends to qualify each year as a regulated investment company under the Internal Revenue Code.As a regulated investment company, a Fund generally pays no federal income tax on the income and gains it distributes to you.Each Fund expects to declare and distribute all of its net investment income, if any, to shareholders as dividends annually.Each Fund will distribute net realized capital gains, if any, at least annually.A Fund may distribute such income dividends and capital gains more frequently, if necessary, in order to reduce or eliminate federal excise or income taxes on the Fund.The amount of any distribution will vary, and there is no guarantee that a Fund will pay either income dividends or capital gains distributions. Classes with higher expenses are expected to have lower income dividends.If you are a retail shareholder of the Class S shares of a Fund, or an institutional investor other than a retirement plan, you will receive income dividends and capital gains distributions in additional Class S shares of the Fund, unless you notify your investment professional or the Fund in writing that you elect to receive them in cash.Distribution options may be changed by retail shareholders and institutional shareholders (other than retirement plans) at any time by requesting a change in writing.All dividends and capital gains distributions paid to retirement plan shareholders will be automatically reinvested.Dividends and distributions are reinvested on the reinvestment date at the NAV determined at the close of business on that date. Annual Statements.Every January, you will receive a statement that shows the tax status of distributions you received the previous calendar year.Taxable distributions declared in December to shareholders of record in such month, but paid in January, are taxable as if the distributions were paid in December.The Funds may reclassify income after your tax reporting statement is mailed to you.Prior to issuing your statement, the Funds make every effort to search for reclassified income to reduce the number of corrected forms mailed to shareholders.However, when necessary, the Funds will send you a corrected Form 1099-DIV to reflect reclassified income information. 77 Avoid “Buying A Dividend.”If you are a taxable investor and invest in the shares of a Fund shortly before the record date of a taxable distribution, the distribution will lower the value of the Fund’s shares by the amount of the distribution and, in effect, you will receive some of your investment back in the form of a taxable distribution. Taxes Tax Considerations.Dividends and capital gains distributed by the Funds to tax-deferred retirement plan accounts are not taxable currently.In general, if you are a taxable investor, Fund distributions are taxable to you as ordinary income, capital gains, or some combination of both.This is true whether you reinvest your distributions in additional Fund shares or receive them in cash. For federal income tax purposes, if you are a taxable investor, Fund distributions of short-term capital gains are taxable to you as ordinary income.Fund distributions of long-term capital gains are taxable to you as long-term capital gains no matter how long you have owned your shares.With respect to Fund tax years beginning before January 1, 2011, unless such provision is extended or made permanent, a portion of income dividends designated by a Fund may be qualified dividend income eligible for taxation by individual shareholders at long-term capital gains rates provided certain holding period requirements are met.Because the income of the MGI Core Opportunistic Fixed Income Fund and MGI US Short Maturity Fixed Income Fund is derived from investments earning interest, rather than from dividend income, generally none or only a small portion of the income dividends paid to you by these Funds may be qualified dividend income eligible for taxation by individuals at long-term capital gain tax rates. Redemptions and Exchanges.When you sell your shares in a Fund, you may recognize a capital gain or loss.For tax purposes, an exchange of your shares of one Fund for shares of a different Fund is the same as a sale.Generally, exchanges within a tax-deferred retirement plan account will not result in a capital gain or loss for federal or state income tax purposes.Distributions taken from a retirement plan account, however, generally are taxable as ordinary income. Back-Up Withholding.By law, if you do not provide a Fund with your proper taxpayer identification number and certain required certifications, you may be subject to back-up withholding on any distributions of income, capital gains, or proceeds from the sale of your shares.A Fund also must withhold if the IRS instructs the Fund to do so.When withholding is required, the amount will be 28% of any distributions or proceeds paid. 78 Other.If you are a taxable investor, Fund distributions and gains from the sale or exchange of your Fund shares generally are subject to state and local taxes.If a Fund qualifies to pass through to shareholders the tax benefits from foreign taxes the Fund pays on its investments, and elects to do so, then any foreign taxes the Fund pays on these investments may be passed through to you as a foreign tax credit.Non-U.S. investors may be subject to U.S. withholding tax at a 30% or lower treaty rate and U.S. estate tax, and are subject to special U.S. tax certification requirements to avoid backup withholding and claim any treaty benefits. Exemptions from U.S. withholding tax are provided for capital gain dividends paid by a Fund from long-term capital gains, if any, and, with respect to taxable years of a Fund that begin before January 1, 2010 (unless such sunset date is extended, possibly retroactively to January 1, 2010, or made permanent), interest-related dividends paid by the Fund from its qualified net interest income from U.S. sources and short-term capital gain dividends.However, notwithstanding such exemptions from U.S. withholding at the source, any such dividends and distributions of income and capital gains will be subject to backup withholding at a rate of 28% if you fail to properly certify that you are not a U.S. person. This discussion is not intended to be used as tax advice.Because each investor’s tax situation is unique, you should consult your tax professional about federal, state, local, or foreign tax consequences before making an investment in a Fund. 79 Financial Highlights The Financial Highlights table is meant to help you understand the financial performance of each Fund since the Fund’s inception.Certain information reflects financial results for a single Fund share.The total returns in the table represent the rate that you would have earned (or lost) on an investment in a Fund, assuming reinvestment of all dividends and distributions.This information has been audited by [], an Independent Registered Public Accounting Firm, whose report, along with each Fund’s financial statements, are included in the Trust’s annual report, which is available upon request. Class S shares of the Funds had not commenced operations as of the date of this prospectus, and financial highlights are not yet available for the Class S shares.Financial highlights for the Class Y-3 shares of each Fund are shown to provide investors with financial information about the Fund.The returns of the Class S shares would have been substantially similar to the returns of the Class Y-3 shares; however, Class S shares are subject to a 12b-1 fee and an internal administrative fee, while the Class Y-3 shares are not.Had the Class S shares of the Funds been operational during the periods shown, the dividend distributions (if any) and investment performance would have been lower. 80 MGI US Large Cap Growth Equity Fund Financial Highlights (For a Class Y-3 share outstanding throughout each period) Class Y-3 Year ended 03/31/10 Year ended 03/31/09 Year ended 03/31/08 Year ended 03/31/07 Period ended 03/31/06(a) Net asset value at beginning of period $
